Exhibit 10

 

PURCHASE AGREEMENT

 

dated July 2, 2004

 

between

 

COMCAST CABLE HOLDINGS, LLC, COMCAST PHONE, LLC, AT&T

BROADBAND PHONE OF INDIANA, LLC, AT&T BROADBAND PHONE OF

KENTUCKY, LLC, COMCAST PHONE OF OHIO, LLC

 

and

 

INSIGHT MIDWEST HOLDINGS, LLC

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made and entered into as of the 2nd day
of July, 2004, by and between Comcast Cable Holdings, LLC, f/k/a AT&T Broadband,
LLC, a Delaware limited liability company (“Comcast Cable”), Comcast Phone, LLC,
a Delaware limited liability company (“Comcast Phone”), AT&T Broadband Phone of
Indiana, LLC, a Delaware limited liability company (“Comcast Phone Indiana”),
AT&T Broadband Phone of Kentucky, LLC, a Delaware limited liability company
(“Comcast Phone Kentucky”), Comcast Phone of Ohio, LLC, a Delaware limited
liability company (“Comcast Phone Ohio”), on the one hand, and Insight Midwest
Holdings, LLC, a Delaware limited liability company (“Insight”), on the other
hand. Comcast Cable, Comcast Phone, Comcast Phone Indiana, Comcast Phone
Kentucky and Comcast Phone Ohio are referred to herein as “Comcast” individually
and collectively as appropriate in the context and each is making all
representations, warranties, covenants and agreements in this Agreement on a
joint and several basis; provided, that after Closing and with respect to
covenants and agreements to be performed by Comcast after Closing, references to
Comcast shall not be deemed to include Comcast Phone Indiana or Comcast Phone
Kentucky.

 

RECITALS

 

A. Comcast is engaged in the business of providing certain telephone products
and services, including local and long-distance voice services, to customers in
Insight’s Indiana, Kentucky, and Ohio markets pursuant to the Telephony
Agreements (the “Telephony Business”). The Telephony Business as conducted in
Insight’s Indiana markets is sometimes referred to herein as the “Indiana
Telephony Business.” The Telephony Business as conducted in Insight’s Kentucky
markets is sometimes referred to herein as the “Kentucky Telephony Business.”
The Telephony Business as conducted in Insight’s Ohio markets is sometimes
referred to herein as the “Ohio Telephony Business.” Pursuant to the Telephony
Agreements, Insight provides certain infrastructure and support services to
Comcast which enable Comcast to conduct the Telephony Business in Insight’s
Indiana, Kentucky and Ohio markets (the “Insight Telephony Services”).

 

B. Comcast Phone owns all the outstanding limited liability company interests in
Comcast Phone Kentucky (the “Kentucky LLC Interests”).

 

C. Comcast Phone owns all the outstanding limited liability company interests in
Comcast Phone Indiana (the “Indiana LLC Interests” and, together with the
Kentucky LLC Interests, the “LLC Interests”).

 

D. This Agreement sets forth the terms and conditions on which Comcast will
transfer to Insight certain of the assets comprising or used in connection with
the Telephony Business, including, without limitation, the LLC Interests.

 



--------------------------------------------------------------------------------

AGREEMENTS

 

In consideration of the mutual covenants and promises set forth herein, the
parties agree as follows:

 

SECTION 1. DEFINITIONS

 

In addition to terms defined elsewhere in this Agreement, the following
capitalized terms or terms otherwise defined in this Section 1 shall have the
meanings set forth below:

 

1.1 Affiliate. With respect to any Person, any Person controlling, controlled by
or under common control with such Person; “control” means the ownership,
directly or indirectly, of voting securities representing the right generally to
elect a majority of the directors (or similar officials) of a Person or the
possession, by contract or otherwise, of the authority to direct the management
and policies of a Person. For purposes of this Agreement, Insight and Comcast
shall not be considered Affiliates, except that after Closing, Comcast Phone
Kentucky and Comcast Phone Indiana shall be Affiliates of Insight not Comcast.

 

1.2 Assumed Contracts. All Fiber Leases and all Contracts listed on Schedule 1.2
and any Contracts entered into by Comcast between the date of this Agreement and
the Closing Date in compliance with Section 5.2 that relate solely to the
operation and conduct of the Telephony Business, other than Contracts that are
Excluded Assets.

 

1.3 Billing Agreement. Agreement for Billing and Collection Services, dated as
of July 17, 2000, among Comcast Cable and Insight Communications and certain of
its affiliates, as amended to date.

 

1.4 Books and Records. The following books, records, files or papers in the
possession or control of Comcast, whether in hard copy or computer format and
related solely to the Acquired Assets or the operation or conduct of the
Telephony Business: regulatory correspondence and notices, local exchange
carrier and interexchange carrier correspondence and notices, engineering
information, including designs, drawings, specifications and purchase
correspondence, end user Letters of Authorization, carrier billing history and
disputes correspondence, documentation of processes and procedures, quality
control data, vendor lists, customer lists and information, marketing
documentation, circuit inventories with ordering history including copies of
access service requests, data contained in Comcast’s legal demands tracking
database that Comcast is permitted by law to disclose to Insight, all federal
and state correspondence regarding universal service contributions and
remittances for the period commencing January 1, 2003 until Closing, call detail
records history, the limited liability company and organizational documents and
minute books of Comcast Phone Kentucky and Comcast Phone Indiana, all
correspondence with Taxing authorities including copies of tax bills, tax
returns and remittances, but excluding any of the foregoing items that are
otherwise identified as Excluded Assets or that relate to Excluded Assets, and
excluding all books, records, files or papers of Telephony Business Employees
that are not Hired Employees. To the extent that any

 

2



--------------------------------------------------------------------------------

item would fall within the definition of “Books and Records” and within the
definition of any other asset category defined herein, such asset shall not be
treated as falling within “Books and Records.”

 

1.5 Business Day. Any day other than a Saturday, Sunday or a day on which the
banking institutions in Philadelphia, Pennsylvania or New York, New York are
required or authorized to be closed.

 

1.6 Cable Facilities Lease Agreement. Cable Facilities Lease Agreement, dated as
of July 17, 2000, among Comcast Cable and Insight Communications and certain of
its affiliates, as amended to date.

 

1.7 Closing Time. 12:01 A.M., Eastern Standard Time, on the Closing Date.

 

1.8 Communications Act. The Communications Act of 1934, as amended on or prior
to the Closing Date, and the rules and regulations promulgated thereunder.

 

1.9 Communications Licenses. The FCC Licenses and the State PUC Licenses.

 

1.10 Contracts. All contracts, leases, non-governmental licenses and other
agreements and undertakings (including leases for Equipment), including all
amendments and other modifications thereto, to which Comcast is a party or which
are binding upon Comcast and in each case, which relate to the operation and
conduct of the Telephony Business.

 

1.11 Environmental Law. Any Legal Requirement as in effect on or prior to the
Closing Date concerning the protection of public or employee health, safety,
welfare or the environment, including Legal Requirements relating to emissions,
discharges, releases or threatened releases of hazardous substances, wastes or
material (including all Hazardous Substances included in Sections 1.22(a) though
(f)) into the environment, air (including both ambient and within buildings and
other structures), surface water, ground water or land or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, wastes or material.

 

1.12 ERISA. The Employee Retirement Income Security Act of 1974, as amended on
or prior to the Closing Date, and the rules and regulations promulgated
thereunder and published interpretations with respect thereto.

 

1.13 ERISA Affiliate. As to any Person, any trade or business, whether or not
incorporated, which together with such Person would be deemed a single employer
as determined under Section 4001 of ERISA.

 

1.14 Equipment. All furniture, fixtures, equipment, machinery, supplies,
vehicles, inventory, and other tangible personal property, hardware,
connectivity and other network equipment assets and facilities owned, leased,
held for use or used by Comcast solely in

 

3



--------------------------------------------------------------------------------

connection with the Telephony Business and listed on Schedule 1.14, together
with any additions thereto between March 31, 2004 and the Closing Date, but
excluding any Excluded Assets.

 

1.15 FCC. The Federal Communications Commission.

 

1.16 FCC Consent. The grant by the FCC of its consent to the transfer of the FCC
Licenses in connection with the consummation of the transactions contemplated
hereby.

 

1.17 FCC Licenses. All Licenses issued by the FCC held by Comcast and used in
the Telephony Business, including, without limitation, those listed on Schedule
1.17.

 

1.18 Fiber Leases. The Network Facilities Lease between Insight Communications
Midwest, LLC and TCG Indianapolis, dated February 21, 2001, as amended and
assigned to Comcast Phone, LLC f/k/a AT&T Broadband Phone, LLC, dated January
31, 2002; the Network Facilities Lease between Insight Communications Midwest,
LLC, Insight Kentucky Partners II, L.P. and Comcast Phone, LLC f/k/a AT&T
Broadband Phone, LLC, dated September 1, 2002; the Network Facilities Lease
between Insight Kentucky Partners II, L.P. and AT&T Communications of the South
Central States, Inc., dated March 29, 2001, as amended and assigned to Comcast
Phone, LLC f/k/a AT&T Broadband Phone, LLC, dated February 11, 2002; the Network
Facilities Lease between Insight Kentucky Partners II, L.P. and AT&T
Communications of the South Central States, Inc., dated December 13, 2000, as
amended and assigned to Comcast Phone, LLC f/k/a AT&T Broadband Phone, LLC,
dated January 30, 2002; the Network Facilities Lease between Insight
Communications of Central Ohio, LLC and Comcast Phone, LLC f/k/a AT&T Broadband
Phone, LLC, dated January 11, 2002; and the oral lease between Insight Kentucky
Partners II, L.P. and AT&T Broadband Phone of Kentucky, LLC, for network
facilities at 2544 Palumbo Drive, Lexington, KY 40509, effective March 3, 2004.

 

1.19 Final Order. With respect to a state Replacement License or State PUC
Consent, the Replacement License or State PUC Consent has been obtained, no
timely filed request for administrative or judicial review or stay is pending,
and the State PUC has not acted as of the Closing to review or set aside the
action on its own motion, and with respect to a federal Replacement License or
FCC Consent, the Replacement License or FCC Consent has been obtained, no timely
request for administrative or judicial review or stay is pending, and the FCC
has not acted to review or set aside the action on its own motion and the time
for doing so has expired.

 

1.20 GAAP. Generally accepted accounting principles as in effect from time to
time in the United States of America.

 

1.21 Governmental Authority. The United States of America, any state,
commonwealth, territory or possession of the United States of America and any
political subdivision or quasi-governmental authority of any of the same,
including any court, tribunal,

 

4



--------------------------------------------------------------------------------

department, commission, board, bureau, agency, county, municipality, province,
parish or other instrumentality of any of the foregoing.

 

1.22 Hazardous Substances. (a) Any “hazardous waste” as defined by the Resource
Conservation and Recovery Act of 1976 (“RCRA”) (42 U.S.C. §§ 6901 et seq.), as
amended on or prior to the Closing Date, and the rules and regulations
promulgated thereunder; (b) any “hazardous substance” as defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. §§ 9601 et seq.) (“CERCLA”), as amended on or prior to the Closing Date,
and the rules and regulations promulgated thereunder; (c) any substance
regulated by the Toxic Substances Control Act (“TSCA”) (15 U.S.C. §§ 2601 et
seq.), or the Insecticide, Fungicide and Rodenticide Act (“IFRA”) (7 U.S.C. §§
136 et seq.), each as amended on or prior to the Closing Date, and the rules and
regulations promulgated thereunder; (d) asbestos or asbestos-containing material
of any kind or character; (e) polychlorinated biphenyls; (f) any substances
regulated under the provisions of Subtitle I of RCRA relating to underground
storage tanks; (g) any substance the presence, use, handling, treatment, storage
or disposal of which on real property is prohibited by any Environmental Law;
and (h) any other substance which by any Environmental Law requires special
handling, reporting or notification of any Governmental Authority in its
collection, storage, use, treatment or disposal.

 

1.23 HSR Act. The Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended on or prior to the Closing Date, and the rules and regulations
promulgated thereunder.

 

1.24 Insight Cable Subsidiaries. Insight Communications of Central Ohio, LLC,
Insight Communications Midwest, LLC and Insight Kentucky Partners II, L.P.

 

1.25 Insight Communications. Insight Communications Company, Inc.

 

1.26 Judgment. Any judgment, writ, order, injunction, award or decree of any
court, judge, justice or magistrate, including any bankruptcy court or judge or
the arbitrator in any binding arbitration, and any order of or by any
Governmental Authority.

 

1.27 Legal Requirement. Applicable common law and any statute, ordinance, code
or other law, rule, regulation, order, technical or other written standard,
requirement, policy or procedure enacted, adopted, promulgated, applied or
followed by any Governmental Authority, including any Judgment and all judicial
decisions applying common law or interpreting any other Legal Requirement, in
each case, as amended on or prior to the Closing Date.

 

1.28 Liability. Any liability and obligation, whether vested, absolute or
contingent, known or unknown, asserted or unasserted, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether contractual or
otherwise.

 

1.29 License. All licenses, franchises, permits, consents, waivers,
registrations, certificates, and other governmental or regulatory permits,
authorizations or approvals (together

 

5



--------------------------------------------------------------------------------

with all amendments and modifications thereto and all applications relating
thereto) required to be issued or granted by a Governmental Authority for the
operation or conduct of the Telephony Business and for the ownership, lease or
operation of the Acquired Assets, including the Communications Licenses.

 

1.30 Lien. Any security interest, security agreement, financing statement filed
with any Governmental Authority, conditional sale or other title retention
agreement, any lease, consignment or bailment given for purposes of security,
any mortgage, lien, indenture, pledge, option, encumbrance, adverse interest,
constructive trust or other trust, claim, attachment, exception to, defect in or
other condition affecting title or other ownership interest (including but not
limited to reservations, rights of entry, possibilities of reverter,
encroachments, protrusions, easements, rights-of-way, rights of first refusal,
restrictive covenants, leases and licenses) of any kind, which constitutes an
interest in or claim against property, whether arising pursuant to any Legal
Requirement, License, Contract or otherwise.

 

1.31 Litigation. Any claim, action, suit, proceeding, arbitration, or hearing.

 

1.32 Losses. Any claims, losses, liabilities, damages, penalties, costs and
expenses, including interest that may be imposed in connection therewith,
expenses of investigation, reasonable fees and disbursements of counsel and
other experts, and the cost to any Person making a claim or seeking
indemnification under this Agreement with respect to funds expended by such
Person by reason of the occurrence of any event or the existence or assertion of
any Liens (other than Permitted Liens) with respect to which indemnification is
sought, except Losses incurred by a party or on behalf of such party in
asserting any claim for indemnification against the other party to the extent it
is ultimately determined (including by agreement of the parties) that such party
is not entitled to indemnification from the other party.

 

1.33 Marketing Agreement. Marketing and Sales Representation Agreement, dated as
of July 17, 2000, among Comcast Cable and Insight Communications and certain of
its affiliates, as amended to date.

 

1.34 Ordinary Course of Business. The usual, regular and ordinary course of
business and normal day-to-day operations consistent with past custom and
practices and consistent with the May 2004 Financial Statements.

 

1.35 Organizational Documents. (i) The articles or certificate of incorporation
and the bylaws of a corporation; (ii) the limited partnership agreement and the
certificate of limited partnership of a limited partnership; (iii) the limited
liability company agreement, operating agreement or regulations and the
certificate or articles of organization or formation of a limited liability
company; (iv) any charter or other organizational document adopted or filed in
connection with the creation, formation, or organization of a Person, in each
case, as amended.

 

1.36 Other Intangibles. All intangible assets other than Communications Licenses
and other Licenses, Contracts and Books and Records, that are owned, held for
use or used solely in

 

6



--------------------------------------------------------------------------------

connection with the operation and conduct of the Telephony Business, including
any computer software programs and databases, whether owned, licensed, leased or
internally developed, and any patents, patent registrations, patent
applications, trademarks, trademark registrations, trademark applications, trade
names, trade secrets, copyrights, copyright applications, and copyright
registrations relating to the Telephony Business and the rights to sue for, and
remedies against, past, present and future infringements thereof and the rights
of priority and protection of interests therein under applicable laws, and that
are listed on Schedule 1.36, together with any additions thereto between the
date of this Agreement and the Closing Date, but excluding any Excluded Assets.

 

1.37 Permitted Lien. With respect to the Acquired Assets other than the LLC
Interests, any (a) Lien securing Taxes, assessments and governmental charges not
yet due and payable, (b) inchoate materialmen’s, mechanics’, workmen’s,
repairmen’s or other like Liens arising in the Ordinary Course of Business, and
(c) in the case of Real Property Interests, (i) the rights of any lessor and
(ii) any Lien granted by any lessor of Real Property Interests.

 

1.38 Person. Any natural person, Governmental Authority, corporation, general or
limited partnership, limited liability company, joint venture, trust,
association or unincorporated entity of any kind.

 

1.39 Real Property Interests. All interests of Comcast in any of the real
property and all buildings and other improvements thereon, used or held for use
solely in connection with the operation and conduct of the Telephony Business,
including fee estates, leaseholds, subleaseholds, purchase options, licenses,
easements, rights to access and rights of way, and that are listed on Schedule
1.39, together with any additions thereto between the date of this Agreement and
the Closing Date, but excluding any Excluded Assets.

 

1.40 Required Comcast Consents. Each consent, approval, authorization or filing
listed and marked with an asterisk on Schedule 4.4.

 

1.41 Required Insight Consents. Each consent, approval, authorization or filing
listed and marked with an asterisk on Schedule 3.3.

 

1.42 Required Joint Consents. The State PUC Consents, the FCC Consents and each
other consent, approval, authorization or filing listed on Schedule 1.42.

 

1.43 State PUC. Any state and local public service or public utilities
commission having regulatory authority over the Telephony Business, as conducted
in any given jurisdiction.

 

1.44 State PUC Consent. The grant by any State PUC of its consent to the
assignment or transfer of control of a State PUC License, any Acquired Assets
associated with such Licenses or any Excluded Assets, in connection with the
consummation of the transactions contemplated hereby, as applicable.

 

7



--------------------------------------------------------------------------------

1.45 State PUC Licenses. All Licenses issued or granted by any State PUC held by
Comcast and used in the Telephony Business, including, without limitation, those
listed on Schedule 1.45.

 

1.46 Taxes. All taxes, levies and assessments of any kind or nature imposed by
any taxing authority, including all federal, state, local or foreign income,
sales, use, ad valorem, value added, franchise, severance, net or gross
receipts, withholding, payroll, employment, excise, property, transfer, license,
stamp, occupation, social security (or similar), unemployment, estimated,
alternative or add-on minimum taxes, and including any levies or assessments
related to unclaimed property, together with any interest thereon and any
penalties, additions to tax or additional amounts applicable thereto.

 

1.47 Telephony Agreements. The Cable Facilities Lease Agreement, the Marketing
Agreement, and the Billing Agreement.

 

1.48 Third Party. With respect to Comcast, any Person other than Comcast and
Comcast’s Affiliates and with respect to Insight, any Person other than Insight
and its Affiliates.

 

1.49 Transaction Documents. The instruments and documents described in Sections
7.2 and 7.3 which are to be executed and delivered by or on behalf of Insight or
Comcast in connection with this Agreement or the transactions contemplated
hereby.

 

1.50 Transition Costs. All costs and expenses incurred by Comcast in providing
operational transition services and assistance that are required to transition
the Telephony Business to Insight and any other costs and expenses incurred by
Comcast in connection therewith at the request of Insight.

 

1.51 Transition Plan. The plan attached hereto as Exhibit A, which sets forth
certain of the actions to be taken by the parties to effectuate and facilitate
an orderly transfer of the Acquired Assets and transition of the Telephony
Business to Insight or its designee and separation of the Excluded Assets to be
retained by Comcast in accordance with this Agreement and all applicable Legal
Requirements.

 

1.52 Other Definitions. The following terms are defined in the Sections or
Recitals indicated:

 

Term

--------------------------------------------------------------------------------

   Section or Recital


--------------------------------------------------------------------------------

Acquired Assets

   2.1

Action

   9.4

Agreement

   Preamble

Allocated Third-Party Expenses

   2.6(b)

Arbitrator

   2.7(c)

Assumed Liabilities

   2.3

 

8



--------------------------------------------------------------------------------

Balance Sheet

   4.11

Balance Sheet Date

   4.11

Cash Flow

   2.6(a)

Cash Flow Payment

   2.5(a)

CDRs

   2.9(c)

Claims

   2.1(f)

Claims and Losses

   5.17(a)

Closing

   7.1

Closing Certificate

   2.8(a)

Closing Date

   7.1

Comcast

   Preamble

Comcast Cable

   Preamble

Comcast Phone

   Preamble

Comcast Phone Indiana

   Preamble

Comcast Phone Kentucky

   Preamble

Comcast Phone Ohio

   Preamble

Comcast Related Party

   5.17(a)

Company-Wide Arrangements

   4.16

Code

   4.14(b)

“commercially reasonable efforts”

   10.15

Current Assets

   2.7a

Customer Information

   5.8(c)

Excluded Assets

   2.2

Excluded Liabilities

   2.4

Final Certificate

   2.8(a)

Financial Statements

   4.11

Hired Employees

   5.3(a)

Indemnified Party

   9.4

Indemnifying Party

   9.4

Indiana Acquired Assets

   2.1

Indiana LLC Interests

   Recitals

Indiana Excluded Assets

   2.2

Indiana Telephony Business

   Recitals

Insight

   Preamble

Insight Ohio TelCo

   2.10

Insight TelCo Subsidiaries

   2.10

Insight Telephony Services

   Recitals

Kentucky Acquired Assets

   2.1

Kentucky Excluded Assets

   2.2

Kentucky LLC Interests

   Recitals

Kentucky Telephony Business

   Recitals

LLC Interests

   Recitals

May 2004 Financial Statements

   4.11

Measurement Period

   2.5(a)(i)

 

9



--------------------------------------------------------------------------------

Non-Active Markets

   2.9(d)

Objection Notice

   2.8(b)

Operating Cash Flow

   2.6(b)

Ohio Acquired Assets

   2.1

Ohio Telephony Business

   Recitals

Ordinary Business Assets

   2.2(n)

Outside Closing Date

   8.1(b)

Plans

   4.14(b)

Post-Closing Transition Services

   2.8(b)

Prime Rate

   10.9

Released Claims

   5.17(a)

Released Parties

   5.17(a)

Replacement Assets

   2.5(d)

Replacement Licenses

   5.4(d)

Retained Employees

   4.14(a)

Scheduled Date

   7.1

Telephony Business

   Recitals

Telephony Business Employees

   4.14(a)

Total Closing Cash Flow

   2.5(a)(i)

Total Liabilities

   2.7(b)

WARN

   4.14(a)

 

SECTION 2. SALE AND PURCHASE

 

2.1 Assets to be Transferred. Subject to the terms and conditions of this
Agreement and on the basis of and in reliance upon all the representations,
warranties, obligations and agreements set forth herein, at the Closing, Comcast
shall sell, convey, assign, transfer and deliver to Insight or its designees,
free and clear of all Liens (other than Permitted Liens), in consideration of
Insight’s assumption of the Assumed Liabilities, and Insight shall purchase,
acquire and accept, all right, title and interest of Comcast and Comcast’s
Affiliates in and to all properties, assets and rights of every nature, kind and
description, tangible and intangible (including goodwill), whether real,
personal or mixed, whether now existing or hereafter acquired, that are owned,
leased, held for use or used solely in connection with the Telephony Business
and listed below (collectively, the “Acquired Assets”), but excluding the
Excluded Assets:

 

(a) The LLC Interests;

 

(b) The Communications Licenses and other Licenses set forth on Schedule 2.1(b);

 

(c) The Assumed Contracts, including any related security deposits, advance
payments, customer advances and customer deposits;

 

10



--------------------------------------------------------------------------------

(d) The Equipment;

 

(e) The Books and Records; provided, that copies of such Books and Records shall
be made available to Comcast for a period of three years (and six years in the
case of Tax returns and reports and the underlying Books and Records) from the
Closing Date upon reasonable request;

 

(f) The Other Intangibles;

 

(g) The Real Property Interests;

 

(h) All rights, demands, claims, actions, rights of set off, counterclaims and
causes of action of any kind (collectively, the “Claims”) brought by or for the
benefit of Comcast solely relating to the Acquired Assets, other than any such
Claims for which Insight or its Affiliates and Comcast are adverse parties and
any Claims relating to an Excluded Liability;

 

(i) All transferable rights of Comcast under or pursuant to all warranties,
representations and guarantees made by suppliers, manufacturers and contractors
to the extent affecting any Acquired Assets other than any such rights against
Insight or its Affiliates and any such rights to the extent relating to any
Excluded Liability; provided that, to the extent the cost or expense of repair
or replacement with respect to the underlying warranted problem was incurred by
Comcast prior to the Closing but was not included in the calculation of Cash
Flow or Current Assets, such rights shall be an Excluded Asset;

 

(j) All rights of Comcast under non-disclosure, confidentiality, non-compete or
non-solicitation agreements with employees or agents of Comcast or with Third
Parties to the extent relating to the operation and conduct of the Telephony
Business other than any such rights to the extent relating to an Excluded Asset
or Excluded Liability;

 

(k) All insurance claims and insurance proceeds (other than with respect to any
director and officer, errors and omissions, fiduciary and commercial crime
policies) in respect of an Acquired Asset or an Assumed Liability other than any
such claims or proceeds to the extent relating to an Excluded Liability;
provided that, to the extent the cost or expense of repair or replacement of
such Acquired Asset was incurred by Comcast prior to the Closing but was not
included in the calculation of Cash Flow or Current Assets, any such claims and
proceeds shall be an Excluded Asset;

 

(l) All security, vendor, utility and other deposits relating to the Acquired
Assets; and

 

(m) the Current Assets.

 

11



--------------------------------------------------------------------------------

To the extent that any of the Acquired Assets are used or useful in the Kentucky
Telephony Business, they are sometimes referred to herein as “Kentucky Acquired
Assets.” To the extent that any of the Acquired Assets are used or useful in the
Indiana Telephony Business, they are sometimes referred to herein as “Indiana
Acquired Assets.” To the extent that any of the Acquired Assets are used or
useful in the Ohio Telephony Business, they are sometimes referred to herein as
“Ohio Acquired Assets.”

 

2.2 Excluded Assets. The Acquired Assets shall not include any of Comcast’s
right, title or interest in or to any assets or properties other than the
Acquired Assets and shall not include any right, title or interest in or to any
of the assets enumerated below (collectively, the “Excluded Assets”):

 

(a) Any Contracts other than Assumed Contracts, including the Contracts listed
on Schedule 2.2(a);

 

(b) All Plans and any cash, reserve, trust or funding arrangement held or set
aside for the payment of benefits to employees of Comcast or Comcast’s
Affiliates, and any employment, union, collective bargaining, compensation,
bonus, deferred compensation, consulting, agency and management agreements of
Comcast;

 

(c) Subject to Section 2.1(k), all insurance policies of Comcast;

 

(d) Subject to Section 2.1(k) and Section 2.7(a) regarding cash included in
Current Assets, all cash and cash equivalents of Comcast, and bonds, letters of
credit, surety instruments and other similar items and any stocks, bonds,
certificates of deposit and similar investments of Comcast;

 

(e) All of Comcast’s right, title and interest in trademarks, trade names,
service marks, service names, logos and similar proprietary rights;

 

(f) All agreements pursuant to which Comcast or Comcast’s Affiliates has
created, incurred, assumed or guaranteed indebtedness for borrowed money;
provided that, the Fiber Leases shall not be Excluded Assets;

 

(g) Any claims, rights and interest in and to any refunds of federal, state or
local income or other Taxes for the periods prior to the Closing;

 

(h) Any books and records that Comcast is required by any Legal Requirement to
retain and any books of account, Tax returns and reports and the like related to
the Telephony Business that are not part of the Books and Records, provided that
copies of such books and records shall be made available to Insight for a period
of three years (and six years in the case of Tax returns and reports and the
underlying books and records) from the Closing Date upon reasonable request;

 

12



--------------------------------------------------------------------------------

(i) Comcast’s corporate and organizational minute books and other books and
records related to internal corporate and organizational matters and financial
relationships with Comcast’s lenders and Comcast’s Affiliates to the extent they
are not part of the Books and Records;

 

(j) All documents, reports and records relating to the Telephony Business
Employees; provided that with respect to any Telephony Business Employees to be
hired by Insight at Closing copies of such books and records shall be made
available to Insight for a period of three years following the Closing Date upon
reasonable request by Insight accompanied by a waiver and release from the
employee whose records are sought in form and substance reasonably satisfactory
to Comcast;

 

(k) Any security, vendor, utility or other deposits not related to Acquired
Assets;

 

(l) All Claims which Comcast or any of Comcast’s Affiliates may have against any
Third Party with respect to any Excluded Asset or Excluded Liability;

 

(m) All real property interests listed on Schedule 2.2(m);

 

(n) Any other assets expressly enumerated in Schedule 2.2(n) and Equipment,
Contracts, Licenses, Other Intangibles and Real Property Interests, in each
case, excluding any reference in the definition thereof to use solely in the
Telephony Business, (1) that are not listed on Schedule 1.2, Schedule 1.14,
Schedule 1.36, Schedule 1.39 or Schedule 2.1(b), and (2) that, notwithstanding
their use in the Telephony Business, are necessary in other types of service
businesses and which are not unique to the operation of a telephony business
(such Equipment, Contracts, Licenses, Other Intangibles and Real Property
Interests, “Ordinary Business Assets”); and

 

(o) All Company-Wide Arrangements and assets used in connection therewith.

 

To the extent that any of the Excluded Assets are held by Comcast Phone
Kentucky, they are sometimes referred to herein as “Kentucky Excluded Assets.”
To the extent that any of the Excluded Assets are held by Comcast Phone Indiana,
they are sometimes referred to herein as “Indiana Excluded Assets.”

 

2.3 Liabilities to be Assumed by Insight. Subject to the terms and conditions of
this Agreement, as of the Closing and upon the transfer of the Acquired Assets,
Insight shall assume, and following the Closing Insight shall pay, discharge and
perform the following (collectively, the “Assumed Liabilities”):

 

(a) Those obligations and liabilities of Comcast accruing and relating to
periods after the Closing under or with respect to the Assumed Contracts and
other Acquired Assets (including the LLC Interests) transferred to Insight at
the Closing;

 

13



--------------------------------------------------------------------------------

(b) Those obligations and liabilities of Comcast accruing and relating to
periods after the Closing and arising out of the operation and conduct of the
Telephony Business after the Closing, except to the extent that such obligations
and liabilities relate to any Excluded Asset;

 

(c) Those obligations and liabilities relating to the Acquired Assets or the
operation and conduct of the Telephony Business and relating to the Measurement
Period but only to the extent such Liability was incurred in the Ordinary Course
of Business and excluding Liabilities relating to intercompany-allocated
expenses (other than Allocated Third-Party Expenses) for management information
systems, rent and related charges for the Telephony Business Employees located
in Colorado to the extent they were not included in the calculation of Total
Closing Cash Flow; and

 

(d) Liabilities that are included in the calculation of Total Liabilities
pursuant to Section 2.7(b) and the amount of such Liabilities are included in
the Cash Flow Payment.

 

It is understood and agreed that at the Closing Time (i) Comcast Phone Indiana
will be responsible for the Assumed Liabilities associated with the Indiana
Telephony Business; (ii) Comcast Phone Kentucky will be responsible for Assumed
Liabilities associated with the Kentucky Telephony Business; (iii) Insight Ohio
TelCo will assume and be responsible for Assumed Liabilities associated with the
Ohio Telephony Business; and (iv) Insight will not directly assume or be
responsible for any Assumed Liabilities.

 

2.4 Excluded Liabilities. Insight shall not assume, and shall not be deemed to
have assumed, any Liabilities of Comcast or any Liabilities arising out of or
relating to the Acquired Assets or the operation and conduct of the Telephony
Business, and Comcast shall be solely and exclusively liable and shall indemnify
and hold harmless Insight and its Affiliates with respect to all Liabilities of
Comcast and all Liabilities arising out of or relating to the Acquired Assets or
the operation and conduct of the Telephony Business (other than the Assumed
Liabilities), including, without limitation, Liabilities set forth below
(collectively, the “Excluded Liabilities”):

 

(a) All Liabilities of Comcast, Comcast’s Affiliates (or any predecessor
thereto) resulting from, caused by or arising out of, directly or indirectly,
the operation and conduct of the Telephony Business or their ownership,
operation or lease of any properties or assets or any properties or assets used
in the Telephony Business (including the LLC Interests and other Acquired
Assets) at any time prior to the Closing, to the extent not assumed pursuant to
Section 2.3;

 

(b) Any Liabilities of Comcast or Comcast’s Affiliates (or any predecessor
thereto) which arise, whether before, on or after the Closing, out of, or in
connection with, the

 

14



--------------------------------------------------------------------------------

Excluded Assets, including any Contract which is not an Assumed Contract, to the
extent not assumed pursuant to Section 2.3(c) or (d);

 

(c) Any Liabilities under the Assumed Contracts or accounts payable to the
extent not assumed pursuant to Section 2.3;

 

(d) Any Liabilities arising from a breach of an Assumed Contract by Comcast to
the extent that the event or state of facts giving rise to such Liability occurs
prior to the Closing and to the extent not assumed pursuant to Section 2.3(d)
and to the extent not arising from a breach of a customer contract in the
Ordinary Course of Business;

 

(e) Any Liabilities of Comcast or Comcast’s Affiliates (or any predecessor
thereto) arising out of, or in connection with, any pending or threatened
Litigation arising out of the operation or conduct of the Telephony Business to
the extent that the event or state of facts giving rise to such Liability occurs
prior to the Closing;

 

(f) Any Liabilities arising out of or in connection with any indebtedness for
borrowed money, including capitalized leases other than the Fiber Leases, of
Comcast or Comcast’s Affiliates to their lenders, noteholders or otherwise;

 

(g) Any Liabilities of Comcast or Comcast’s Affiliates (or any predecessor
thereto) relating to Taxes, including all Taxes attributable to or incurred in
any period (or portion thereof) ending on or before the Closing to the extent
not assumed pursuant to Section 2.3;

 

(h) All Liabilities of Comcast or Comcast’s Affiliates (or any predecessor
thereto) arising from or relating to the employment, or termination of
employment, of any Telephony Business Employee, former Telephony Business
Employee, independent contractor or contingent worker with respect to the
Telephony Business, including pursuant to all Plans or any employee benefit plan
of Comcast or Comcast’s Affiliates, including all Liabilities for salary, wages
or other employee compensation or benefits, including vacation time, sick leave,
severance benefits, retention bonuses, stay bonuses and similar payments and all
Liabilities related to any continuation of group health coverage required
pursuant to Section 4980B of the Code or Section 601, et seq., of ERISA to the
extent not assumed pursuant to Section 2.3; provided that Insight shall be
responsible for obligations and liabilities of Insight accruing and relating to
periods after the Closing and arising out of the Hired Employees’ employment
with Insight after the Closing;

 

(i) All Liabilities of Comcast or Comcast’s Affiliates (or any predecessor
thereto) arising prior to the Closing from or relating to any collective
bargaining agreement, including any obligation for benefits to employees covered
thereunder and, specifically, any liability relating to any multiemployer Plan,
including but not limited to any withdrawal liability; and

 

15



--------------------------------------------------------------------------------

(j) All Taxes arising out of the sales and use Tax audit of Comcast Phone
Kentucky referred to on Schedule 4.13 and that relate to the period from the
beginning of the audit through May 31, 2004.

 

2.5 Cash Flow Payment. At the Closing, a cash payment (the “Cash Flow Payment”)
shall be made by either Comcast or Insight to the other, as determined below:

 

(a) The Cash Flow Payment equals $20,000,000 plus Total Closing Cash Flow, minus
Current Assets, plus Total Liabilities, where “Total Closing Cash Flow” equals
the cumulative amount of Cash Flow of the Telephony Business for the period
beginning as of June 1, 2004 and ending at the Closing Time (the “Measurement
Period”). If the Cash Flow Payment is positive, then Comcast shall make the Cash
Flow Payment to Insight. If the Cash Flow Payment is negative, then Insight
shall make the Cash Flow Payment to Comcast (in an amount equal to its absolute
value). To the extent the amount of Total Closing Cash Flow is greater than
zero, Total Closing Cash Flow shall be deemed to be zero.

 

(b) For purposes of illustration: if the amount of Total Closing Cash Flow is
negative $15,000,000, Current Assets is $2,000,000 and Total Liabilities is
$4,000,000, then Comcast would pay Insight the $7,000,000 Cash Flow Payment at
Closing; if the amount of Total Closing Cash Flow is positive $3,000,000 (which
shall be deemed to be 0$), Current Assets is $2,000,000 and Total Liabilities is
$4,000,000, then Comcast would pay Insight the $22,000,000 Cash Flow Payment at
Closing; and if the amount of Total Closing Cash Flow is negative $28,000,000,
Current Assets is $2,000,000 and Total Liabilities is $4,000,000, then Insight
would pay Comcast the $6,000,000 Cash Flow Payment at Closing.

 

2.6 Calculation of Cash Flow.

 

(a) For purposes of this Agreement, subject to the other provisions of this
Section 2.6, “Cash Flow” for any relevant period shall be equal to (A) the
Operating Cash Flow generated by the Telephony Business, operated in the
Ordinary Course of Business and in compliance with this Agreement, including,
without duplication, all Transition Costs and any amounts paid by Comcast to
Insight under the Telephony Agreements, less, without duplication, (B) the sum
of all (i) capital expenditures (including for equipment held for future use),
(ii) payments under capitalized leases, including any associated interest
component; and (iii) deferred charges associated with capitalized software not
included in clause (i), in each case of clause (i), (ii) and (iii) to the extent
incurred, made or charged in the Ordinary Course of Business and in compliance
with this Agreement; provided that Cash Flow shall not include any accounting
entry or adjustment that relates to business activity occurring prior to June 1,
2004.

 

(b) “Operating Cash Flow” shall mean the total of (i) all revenues (determined
in accordance with GAAP) generated by the Telephony Business during the
Measurement Period, less (ii) all operating expenses (determined in accordance
with GAAP) incurred by the Telephony Business during the Measurement Period, all
determined in a manner consistent with

 

16



--------------------------------------------------------------------------------

past custom and practices and with the May 2004 Financial Statements, subject to
the following provisions.

 

(i) The following items shall not be included as expenses for purposes of
calculating Operating Cash Flow: (A) depreciation of tangible assets; (B)
amortization of goodwill; (C) purchase accounting adjustments; (D) expenses
relating to indebtedness for borrowed money, including capitalized leases but
not including the Fiber Leases, of Comcast or Comcast’s Affiliates to their
lenders, noteholders or otherwise; (E) Taxes relating to the net income of the
Telephony Business; (F) severance benefits, retention bonuses, stay bonuses and
similar payments to employees; and (G) any intercompany-allocated expenses
except those associated with management information systems, rent and related
charges for the Telephony Business Employees located in Colorado, intercompany
payroll (general ledger account 57060) and benefits, which allocations shall
continue to be made in a manner consistent with past custom and practices and
with the May 2004 Financial Statements; provided that the intercompany expenses
allocated to the Telephony Business with respect to management information
systems shall not exceed the amount therefor set forth on Schedule 2.6(b)(i);
provided further, that an expense item will be included in the calculation of
Operating Cash Flow to the extent it relates to actual third party goods or
services delivered to the Telephony Business for which the third party invoiced
another Comcast Affiliate who allocated the appropriate charge to the Telephony
Business (“Allocated Third-Party Expenses”). Allocated Third-Party Expenses will
be allocated to the Telephony Business in a manner consistent with past custom
and practices and with the May 2004 Financial Statements. For the avoidance of
doubt, to the extent employees of a Comcast Affiliate who are not Telephony
Business Employees or contractors perform services for the Telephony Business as
a result of the departure of any Telephony Business Employees or increased
demand on the Telephony Business Employees due to the transfers and transition
transactions contemplated by this Agreement, the fully allocated cost incurred
by Comcast and its Affiliates therefor will be an expense for purposes of the
calculation of Operating Cash Flow, and the amount of such expense will be
determined on a proportionate basis to the time spent on the Telephony Business
and in a manner consistent with past practices with respect to employees whose
time is spent in part, but not fully, on the Telephony Business.

 

(ii) If and to the extent any costs of any transition matters are to be borne by
Insight, such costs shall not be included as expenses of the Telephony Business
in calculating Cash Flow. To the extent any Transition Costs are to be borne by
Comcast, such costs shall be included as expenses of the Telephony Business in
calculating Cash Flow. No other costs or expenses incurred by Comcast in
connection with negotiating this Agreement or consummating the transactions
contemplated hereby or transferring the Telephony Business shall be included as
expenses of the Telephony Business in calculating Cash Flow.

 

(c) Within 20 Business Days after the end of each month during the Measurement
Period, Comcast shall deliver to Insight a monthly calculation of Cash Flow for
such month and cumulatively from June 1, 2004 until the end of such month
calculated in accordance with this Section 2.6. Such calculation shall be
included with the monthly financial

 

17



--------------------------------------------------------------------------------

statements to be delivered pursuant to Section 5.2(a)(iii) and shall include
line items for Cash Flow, payments under the Fiber Leases and deferred charges
related to the capitalized software, each for the period beginning as of June 1,
2004 and ending at the end of such month. The Transition Costs shall be
separately identified on a schedule to such monthly financial statements. All
disagreements that may exist with respect to the monthly calculations shall be
resolved pursuant to Section 2.8(b) below.

 

2.7 Calculation of Current Assets and Total Liabilities. For purposes of this
Agreement, the following terms shall have the meanings given:

 

(a) “Current Assets” means, without duplication, the following current assets of
the Telephony Business as of the Closing Time, each such current asset
determined in accordance with GAAP and in a manner consistent with past custom
and practice and in accordance with the May Financial Statements:

 

(i) all cash and cash equivalents on hand and in bank accounts included in the
Acquired Assets;

 

(ii) all accounts receivable of the Telephony Business, net of reserves for
doubtful accounts;

 

(iii) the amount of all prepaid expenses on the Closing Date relating to the
Telephony Business to the extent the benefit of such prepaid expenses can be
realized by Insight within 12 months after the Closing Date, but only to the
extent such amounts are not included in the calculation of Total Closing Cash
Flow;

 

(iv) all inventory purchased for the Telephony Business during the Measurement
Period in the Ordinary Course of Business in compliance with this Agreement, but
only to the extent the costs thereof are not included as expenses or capital
expenditures in the calculation of Total Closing Cash Flow; and

 

(v) any other current asset of the Telephony Business as defined by GAAP that
shall benefit Insight within 12 months after the Closing Date, but only to the
extent such amounts are not included in the calculation of Total Closing Cash
Flow.

 

(b) “Total Liabilities” means, without duplication, all unpaid Liabilities of
the Telephony Business as of the Closing Time, determined in accordance with
GAAP and in a manner consistent with past custom and practice and in accordance
with the May Financial Statements, including, but not limited to, real and
personal property taxes, customer prepayments and deposits, the accrued value of
vacation and sick leave that Insight credits to the Hired Employees pursuant to
Section 5.3(d), and any Liabilities that were included in the calculation of
Cash Flow and so reduced Total Closing Cash Flow but have not been paid as of
the Closing

 

18



--------------------------------------------------------------------------------

Time; provided that, Total Liabilities shall not include (1) indebtedness for
borrowed money, (2) purchase accounting adjustments, (3) liabilities relating to
the Fiber Leases (including any interest component); provided that any amounts
due under the Fiber Leases related to the period prior to the Closing that
remain unpaid at Closing shall be included in Total Liabilities, and (4) any
Excluded Liability.

 

2.8 Closing Certificate and Final Certificate.

 

(a) At least 10 days prior to the Closing, Comcast shall deliver to Insight a
certificate (the “Closing Certificate”) showing in detail its good faith
estimate of Total Closing Cash Flow, Current Assets and Total Liabilities,
calculated in accordance with Sections 2.6 and 2.7, which certificate will be
accompanied by appropriate documentation supporting the amounts calculated in
such certificate and which will be executed by an officer of Comcast. Following
receipt of the Closing Certificate, Insight shall have 5 Business Days to review
such calculation and supporting information and to notify Comcast of any
disagreements with Comcast’s calculation of Total Closing Cash Flow, Current
Assets or Total Liabilities, which notification shall include Insight’s
calculation of Total Closing Cash Flow, Current Assets and Total Liabilities. If
Insight provides a notice of disagreement with Comcast’s calculation of Total
Closing Cash Flow, Current Assets or Total Liabilities within such 5 Business
Day period, Comcast and Insight shall negotiate in good faith to resolve any
such dispute and to reach an agreement prior to the Closing. If the parties
agree upon the calculation, the agreed upon amount shall be the basis for
determining the payment to be made by Comcast or Insight at the Closing pursuant
to Section 2.5. If Insight fails to provide a notice of disagreement with
Comcast’s calculation within the time provided or if the parties cannot resolve
a dispute regarding the calculation prior to the Closing, the calculation of
Total Closing Cash Flow, Current Assets and Total Liabilities set forth in the
Closing Certificate (as modified by agreement of the parties) shall be the basis
for determining the payment to be made by Comcast or Insight at the Closing
pursuant to Section 2.5. Comcast will provide to Insight reasonable access to
all records in Comcast’s possession which were used in the preparation of the
monthly Cash Flow calculations and the Closing Certificate.

 

(b) Within 60 days after the Closing, Comcast will deliver to Insight a
certificate (the “Final Certificate”), showing in detail Comcast’s final
determination of Total Closing Cash Flow, Current Assets and Total Liabilities,
calculated in accordance with Sections 2.6 and 2.7, which certificate will be
accompanied by appropriate documentation supporting the amounts calculated in
such certificate and which will be executed by an officer of Comcast. Following
receipt of the Final Certificate, Insight shall have 30 days to review such
calculation and supporting information and to notify Comcast in writing of any
disagreements with Comcast’s calculation of Total Closing Cash Flow, Current
Assets or Total Liabilities (an “Objection Notice”). Such notice will set forth
Insight’s calculation as to each item to which it objects together with
appropriate support for such objections. If Insight does not deliver an
Objection Notice within such 30-day period, then the Final Certificate shall be
deemed to be conclusive, final and binding on the parties. Each party will
provide the other reasonable access to all records in its possession which were
used in the preparation of the Closing Certificate and

 

19



--------------------------------------------------------------------------------

the Final Certificate or which may otherwise be necessary for the preparation
thereof. For the purposes of agreeing on the final calculations pursuant to this
Section 2.8(b), neither party will be bound by any calculations set forth in the
Closing Certificate or any objections (or lack of objections) thereto. Comcast
and Insight will endeavor in good faith to resolve any objections within 30 days
after the receipt by Comcast of Insight’s timely objections. If such objections
or disputes have not been resolved at the end of such 30-day period, the
disputed portion only will be determined within the following 30 days by a
national accounting firm that is mutually acceptable to Comcast and Insight (the
“Arbitrator”), which the parties agree shall be the exclusive means for
resolution of such dispute. The determination of the Arbitrator will, with
respect to each item in dispute, be within the range for such item as proposed
by Comcast in the Final Certificate and Insight in the Objection Notice. The
determination of the Arbitrator will be final and will be binding upon the
parties. Comcast and Insight will bear equally the expenses of the Arbitrator
incurred in connection with such determination.

 

(c) Within 5 Business Days after the date on which the items contained in the
Final Certificate have been finally determined in accordance with Section
2.8(b), the appropriate party shall pay over to the other party in cash the
amount by which the Cash Flow Payment, as adjusted at Closing was overstated or
understated, as applicable. Any such payment shall bear interest at the Prime
Rate from and including the Closing Date to but excluding the date of payment
and shall be paid either by cashier’s check or wire transfer of immediately
available funds to the account designated by the recipient.

 

2.9 Transition; Telephony Agreements.

 

(a) The Transition Plan identifies certain actions required to be taken in order
to transition the Telephony Business to Insight or its designee. The parties
acknowledge that the Transition Plan is not exhaustive and does not include all
of the matters that must be addressed in order for the transition to be
completed. Nothing in this Section 2.9(a) or in the Transition Plan shall
constitute a representation or warranty regarding any of the matters set forth
in the Transition Plan. Following the execution of this Agreement, Comcast and
Insight or its designee shall take the actions identified in the Transition Plan
and shall cooperate with each other and use their commercially reasonable
efforts in order to effectuate and facilitate an orderly transfer of the
Acquired Assets and transition of the Telephony Business to Insight or its
designee and separation of the Excluded Assets to be retained by Comcast in
accordance with this Agreement and all applicable Legal Requirements. Without
limiting the generality of the foregoing, if and to the extent requested by
Insight or its designee, Comcast shall use commercially reasonable efforts to
assist Insight or its designee prior to Closing in connection with securing
Replacement Licenses and other Contracts and assets (including software,
hardware and connectivity elements) necessary in order to continue the operation
and conduct of the Telephony Business following the Closing consistent with
Comcast’s operation of the Telephony Business on the date hereof, and/or to
replace any Excluded Assets (collectively referred to as the “Replacement
Assets,”) and shall make the Telephony Business Employees available on a
reasonable basis during normal business hours to assist Insight or its designee
in connection with Transition Plan matters; provided that, Insight shall remain
solely responsible for securing all such Replacement

 

20



--------------------------------------------------------------------------------

Assets; provided further, that, nothing in this Section 2.9(a) shall affect
whether any costs or expenses incurred by Comcast shall constitute Transition
Costs.

 

(b) For up to three months following the Closing (subject to the proviso below),
Comcast shall continue to perform any of the functions or services currently
performed by Comcast in connection with the operation and conduct of the
Telephony Business and identified in the Transition Plan as may be reasonably
requested by Insight or its designee not less than 65 days prior to Closing, in
connection with the continued operation and conduct of the Telephony Business
and the transition to Insight or its designee (referred to as “Post-Closing
Transition Services”); provided that in the event that the Closing occurs at
least one month prior to the Scheduled Date, then Comcast shall continue to
provide such functions and services for up to four months following the Closing;
provided, further, that, although Insight is unable on the date of this
Agreement to identify the particular services and functions it will request
Comcast to continue to perform following the Closing, the intention of the
parties is for Insight to take over all such functions as of Closing and, in any
event, is not for Comcast to provide all of such functions and services
following Closing. Comcast’s obligation to provide any such Post-Closing
Transition Services shall be subject to the continued employment of Comcast’s
applicable Telephony Business Employees and the continued availability of other
applicable assets used in the operation of the Telephony Business. All
Post-Closing Transition Services that are requested by Insight or its designee
shall be provided on terms and conditions mutually and reasonably satisfactory
to the parties (including scope, duration, cost and other terms, except as more
specifically provided herein); provided that the amount paid by Insight or its
designee for such services shall equal the fully allocated cost to Comcast of
providing such Post-Closing Transitional Services, including any third party
costs. Insight or its designee may instruct Comcast to discontinue providing any
or all or the Post-Closing Transition Services or to otherwise reduce its level
of efforts at any time on not less than 30 days’ written notice or such shorter
notice period that Comcast agrees is acceptable with respect to any particular
function or service.

 

(c) Comcast will process Insight requests for available call detail records
relating to the Telephony Business (“CDRs”) in accordance with this Section
2.9(c). With respect to CDRs which Comcast retrieves from AT&T Corp. and its
affiliates, for so long as Comcast has access to such CDRs, (1) Comcast will
process Insight requests for such CDRs and (2) Insight will reimburse Comcast
the actual per record amount Comcast is charged by AT&T Corp., which is $215 per
record as of the date hereof. With respect to CDRs which Comcast and its
Affiliates maintain on the date hereof, for a period of not less than two years
after the Closing and so long as Comcast maintains such CDRs, (1) Comcast will
process Insight requests for such CDRs and (2) Insight will pay to Comcast $215
per record, except that, if Comcast outsources the archiving of such records
based on a per record retrieval fee, Insight will pay to Comcast the actual per
record amount Comcast is charged by the vendor. Prior to destroying any of the
CDRs in its possession or control, Comcast shall provide Insight with an
opportunity to copy such CDRs at Insight’s cost.

 

21



--------------------------------------------------------------------------------

(d) Except as otherwise provided herein, from the date of this Agreement until
the Closing, each of the Telephony Agreements shall continue in full force and
effect in accordance with their terms, and the parties thereto shall each
continue to be subject to the Telephony Agreements and continue to perform their
respective obligations thereunder in accordance with their terms and conditions;
provided, that, Comcast and Insight hereby agree and acknowledge that the
Telephony Agreements are hereby terminated and are void with respect to the
Non-Active Markets, and shall have no further force and effect with respect to
the Non-Active Markets, effective as of June 1, 2004. For purposes of this
Agreement, “Non-Active Markets” means each “Designated Market” listed on Exhibit
A to the Cable Facilities Lease Agreement other than the Louisville District,
Evansville, Lexington and Columbus. Each of the Telephony Agreements shall
terminate automatically effective upon the Closing without any further action by
the parties hereto or thereto. Notwithstanding anything in the Telephony
Agreements to the contrary, effective upon such termination, the parties hereto
and thereto shall no longer be subject to the Telephony Agreements and each
party hereto and thereto shall be relieved from any further obligations under
the Telephony Agreements, except as follows: (i) the rights and obligations of
the parties set forth in Sections 5.5, 5.8, 12, 14, 15 and 17 of the Cable
Facilities Lease Agreement shall survive the termination of such agreement
indefinitely, except that the rights and obligations of the parties set forth in
Section 11.3 of the Cable Facilities Lease Agreement shall not survive such
termination, notwithstanding Section 17.10 thereof, and shall be superseded by
the rights and obligations of the parties under this Agreement; (ii) the rights
and obligations of the parties set forth in Articles IX, X and XII of the
Marketing Agreement shall survive the termination of such agreement
indefinitely, except that the rights and obligations of the parties set forth in
Article VIII of the Marketing Agreement shall not survive such termination,
notwithstanding Section 12.11 thereof, and shall be superseded by the rights and
obligations of the parties under this Agreement; (iii) the rights and
obligations of the parties set forth in Articles 4, 6, 7, 9, 11 and 13 of the
Billing Agreement shall survive the termination of such agreement indefinitely,
except that the rights and obligations of the parties set forth in Article 5 of
the Billing Agreement shall not survive such termination, notwithstanding
Section 13.10 thereof, and shall be superseded by the rights and obligations of
the parties under this Agreement; and (iv) unless otherwise agreed in writing
prior to the Closing Time, the rights and obligations of the parties under the
Telephony Agreements in respect of the claims and amounts in dispute as set
forth in that Letter Agreement Settlement dated February 16, 2004 shall survive
the termination of such agreements; and (v) the rights and obligations of the
parties under the Telephony Agreements in respect of any monetary or payment
obligations relating to the period prior to termination that remain unpaid as of
the Closing shall survive the termination of such agreements and continue in
effect until paid (it being the intent of the parties to include any amounts
that remain unpaid in the calculation of Current Assets and Total Liabilities
and to effectuate final payments thereunder as part of the Cash Flow Payment).
For the avoidance of doubt, nothing in Sections 2.3 or 2.4 shall be construed to
alter the obligations or liabilities of the parties under the Telephony
Agreements (e.g., render Comcast liable for obligations of Insight under the
Telephony Agreements or vice versa), which obligations shall continue to be
governed by the Telephony Agreements, subject to the other provisions of this
Agreement, including this Section 2.9(d), except that Insight and Comcast
understand and acknowledge that after Closing,

 

22



--------------------------------------------------------------------------------

Comcast will not have any recourse against Comcast Phone Indiana or Comcast
Phone Kentucky for any liabilities or obligations under the Telephony Agreements
for the period prior to Closing.

 

(e) Each of the Fiber Leases shall continue in full force and effect in
accordance with their terms, and the parties thereto shall each continue to be
subject to the Fiber Leases and continue to perform their respective obligations
thereunder in accordance with their terms and conditions.

 

2.10 Insight TelCo Subsidiaries. It is currently anticipated that Insight
Communications of Central Ohio, LLC will form a new subsidiary (“Insight Ohio
TelCo” and, together with Comcast Phone Kentucky and Comcast Phone Indiana after
the Closing, the “Insight TelCo Subsidiaries”) to operate and conduct the Ohio
Telephony Business following the Closing, and that Insight Kentucky Partners II,
L.P. will acquire the Kentucky LLC Interests and Insight Communications Midwest,
LLC will acquire the Indiana LLC Interests. The Ohio Acquired Assets will be
acquired by Insight Ohio TelCo. It is also currently anticipated that,
concurrently with the Closing, the Insight Cable Subsidiaries and the Insight
TelCo Subsidiaries will enter into appropriate intercompany agreements with
respect to certain aspects of the operation and conduct of the Telephony
Business (e.g., facilities lease agreements) and that management agreements
between Insight Communications Company, L.P. (as manager) and the Insight TelCo
Subsidiaries will be put in place (the terms of which will be substantively
identical to the management agreements currently in place between Insight
Communications Company, L.P. (as manager) and the Insight Cable Subsidiaries),
either by modifying the existing management agreements or entering into separate
management agreements, but in either event the applicable management fee will be
paid without duplication with respect to the Telephony Business revenues.

 

2.11 Consent. TCI of Indiana Holdings, LLC, a Delaware limited liability
company, hereby consents to this Agreement, the Transaction Documents and all
actions and transactions contemplated hereby or thereby or related hereto or
thereto for all purposes, on its own behalf and on behalf of its Affiliates, to
the extent such consent is required therefor under the Amended and Restated
Limited Partnership Agreement of Insight Midwest, L.P., dated as of January 5,
2001, as amended, and all related agreements.

 

SECTION 3. INSIGHT’S REPRESENTATIONS AND WARRANTIES

 

Insight represents and warrants to Comcast as follows:

 

3.1 Organization and Qualification of Insight. Insight is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and has all requisite limited liability company power and
authority to own, lease and use its assets and to conduct its business as it is
currently conducted. Insight is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which the ownership, leasing or
use of its assets or the nature of its activities in connection with its
business makes such qualification necessary, except in any such jurisdiction
where the failure to be so qualified and in good

 

23



--------------------------------------------------------------------------------

standing would not have a material adverse effect on the ownership or operation
and conduct of Insight’s business or its assets or on the ability of Insight to
perform its obligations under this Agreement.

 

3.2 Authority and Validity. Insight has all requisite limited liability company
power and authority to execute and deliver, to perform its obligations under,
and to consummate the transactions contemplated by, this Agreement and the
Transaction Documents to which Insight is a party. The execution and delivery by
Insight, the performance by Insight under, and the consummation by Insight of
the transactions contemplated by, this Agreement and the Transaction Documents
to which Insight is a party have been duly and validly authorized by all
required limited liability company action by or on behalf of Insight. This
Agreement has been, and when executed and delivered by Insight the Transaction
Documents will be, duly and validly executed and delivered by Insight and the
valid and binding obligations of Insight, enforceable against Insight in
accordance with their terms, except as the same may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to the enforcement of creditors’ rights generally
or by principles governing the availability of equitable remedies.

 

3.3 No Conflict; Required Insight Consents. Except for, and subject to receipt
of, the Required Insight Consents, all of which are listed and marked with an
asterisk on Schedule 3.3, the Required Joint Consents, the Replacement Licenses
and the Replacement Assets and except as otherwise disclosed on Schedule 3.3,
the execution and delivery by Insight, the performance of Insight under, and the
consummation of the transactions contemplated by, this Agreement and the
Transaction Documents to which Insight is a party do not and will not: (a)
conflict with or violate any provision of Insight’s Organizational Documents;
(b) violate any provision of any Legal Requirement; (c) require Insight to
obtain or make any consent, approval or authorization of, or filing of any
certificate, notice, application, report or other document with, any
Governmental Authority or other Person; or (d) (i) conflict with, violate,
result in a breach of or constitute a default under (without regard to
requirements of notice, lapse of time or elections of other Persons or any
combination thereof), (ii) permit or result in the termination, suspension or
modification of, or (iii) result in the acceleration of (or give any Person the
right to accelerate) the performance of Insight under, any other instrument or
other agreement to which Insight is a party or by which Insight or any of its
assets is bound or affected.

 

3.4 Finders and Brokers. Insight has not employed any financial advisor, broker
or finder or incurred any liability for any financial advisory, brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement for which Comcast could be liable.

 

3.5 Litigation. Except for immaterial customer claims in the usual, regular and
ordinary course of business of the Insight Telephony Services, and normal
day-to-day operations consistent with past custom and practices, and as of the
date of this Agreement: (a) there is no Litigation pending or, to Insight’s
knowledge, threatened, and, to Insight’s knowledge, there is no

 

24



--------------------------------------------------------------------------------

investigation pending or threatened, by or before any Governmental Authority or
private arbitration tribunal against Insight or any of Insight’s Affiliates
related to or affecting the Insight Telephony Services, the Telephony Business
or the Acquired Assets; and (b) there is not in existence any Judgment requiring
Insight to take any action of any kind with respect to the conduct or operation
of the Insight Telephony Services (except for any Judgment affecting the
telephony industry generally that is not specific to Insight).

 

SECTION 4. COMCAST’S REPRESENTATIONS AND WARRANTIES

 

Comcast represents and warrants to Insight as follows:

 

4.1 Organization and Qualification of Comcast Parties. Each of Comcast Cable,
Comcast Phone, Comcast Phone Indiana, Comcast Phone Kentucky and Comcast Phone
Ohio is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite limited
liability company power and authority to own, lease and use its assets owned,
leased or used by it and to conduct its business as it is currently conducted.
Each of Comcast Cable, Comcast Phone, Comcast Phone Indiana, Comcast Phone
Kentucky and Comcast Phone Ohio is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which the ownership, leasing or
use of the Acquired Assets or the nature of its activities in connection with
the Telephony Business makes such qualification necessary, except in any such
jurisdiction where the failure to be so qualified and in good standing would not
have a material adverse effect on the ownership or operation and conduct of the
Telephony Business or the Acquired Assets or on the ability of Comcast to
perform its obligations under this Agreement. Comcast Cable changed its name
from AT&T Broadband, LLC in November, 2002 and is a current party to each of the
Telephony Agreements.

 

4.2 The LLC Interests.

 

(a) Comcast Phone is, and on the Closing Date will be, the sole record and
beneficial owner of 100% of the LLC Interests, free and clear of all Liens, and
the LLC Interests constitute all the issued and outstanding limited liability
company interests in Comcast Phone Kentucky and Comcast Phone Indiana,
respectively. Upon consummation of the transactions contemplated in this
Agreement, Comcast Phone will transfer good, valid and marketable title to the
LLC Interests, free and clear of all Liens, and the LLC Interests will be fully
paid and nonassessable. There is no other class or series of equity authorized
under Comcast Phone Kentucky’s Organizational Documents and Comcast Phone
Indiana’s Organizational Documents, respectively. No person has any right to
require Comcast Phone Kentucky to create any class or series of equity not
currently authorized under Comcast Phone Kentucky’s Organizational Documents. No
person has any right to require Comcast Phone Indiana to create any class or
series of equity not currently authorized under Comcast Phone Indiana’s
Organizational Documents. True and correct copies of Comcast Phone Kentucky’s
Organizational Documents and Comcast Phone Indiana’s Organizational Documents
have been delivered to Insight.

 

25



--------------------------------------------------------------------------------

(b) There are no subscription rights, options, warrants, calls, commitments,
preemptive rights or other rights of any kind to acquire from Comcast Phone
Kentucky or Comcast Phone Indiana, and no obligation of any kind of Comcast
Phone Kentucky or Comcast Phone Indiana to issue or sell, any equity interest or
other voting securities of Comcast Phone Kentucky or Comcast Phone Indiana,
respectively, or any securities of Comcast Phone Kentucky or Comcast Phone
Indiana convertible into or exchangeable for such equity interests or voting
securities. There are no equity equivalents, interests in the ownership or
earnings of, or equity appreciation, phantom equity or other similar rights of,
or with respect to, Comcast Phone Kentucky or Comcast Phone Indiana,
respectively. There is no liability for, or obligation with respect to, any
dividends, distributions or similar participation interests declared or
accumulated but unpaid with respect to any of the LLC Interests.

 

(c) All of the LLC Interests were validly issued and are fully paid and
non-assessable, were not issued in violation of any preemptive rights created by
statute, Comcast Phone Kentucky’s Organizational Documents or Comcast Phone
Indiana’s Organizational Documents or any contract and are not subject to any
such preemptive right. Each of the LLC Interests has been issued in compliance
with all applicable laws, including all federal and state corporate and
securities laws.

 

(d) Except as provided in this Agreement, there are no outstanding obligations
(contractual or otherwise) of Comcast Phone Kentucky to repurchase, redeem or
otherwise acquire any of the Kentucky LLC Interests or any other securities of
the type described in this Section 4.2, if any. Except as provided in this
Agreement, there are no outstanding obligations (contractual or otherwise) of
Comcast Phone Indiana to repurchase, redeem or otherwise acquire any of the
Indiana LLC Interests or any other securities of the type described in this
Section 4.2, if any. There is no restriction upon the voting or transfer of any
of the Kentucky LLC Interests pursuant to Comcast Phone Kentucky’s
Organizational Documents or any agreement or other instrument to which Comcast
Phone Kentucky or Comcast Phone is a party or by which Comcast Phone Kentucky or
Comcast Phone is bound, other than customary restrictions or requirements of
Governmental Authorities applicable to utilities. There is no restriction upon
the voting or transfer of any of the Indiana LLC Interests pursuant to Comcast
Phone Indiana’s Organizational Documents or any agreement or other instrument to
which Comcast Phone Indiana or Comcast Phone is a party or by which Comcast
Phone Indiana or Comcast Phone is bound, other than customary restrictions or
requirements of Governmental Authorities applicable to utilities. There is no
outstanding vote, plan or pending proposal for any redemption of the LLC
Interests, or the merger or consolidation of either Comcast Phone Kentucky or
Comcast Phone Indiana with or into any other entity. There are no voting trusts,
proxies or other agreements in effect with respect to the voting or transfer of
the LLC Interests.

 

(e) Comcast Phone Kentucky was formed on March 28, 2001, and since its
formation, Comcast Phone Kentucky has conducted no business or operations other
than in connection with its performance of the Telephony Agreements and has not
incurred any liabilities or acquired any assets except in connection with its
operation and conduct of the Kentucky Telephony Business. Comcast Phone Indiana
was formed on March 28, 2001, and since its

 

26



--------------------------------------------------------------------------------

formation, Comcast Phone Indiana has conducted no business or operations other
than in connection with its performance of the Telephony Agreements and has not
incurred any liabilities or acquired any assets except in connection with its
operation and conduct of the Indiana Telephony Business. Without limiting the
foregoing, neither Comcast Phone Kentucky or Comcast Phone Indiana is the
successor to any predecessor entity or has assumed any liabilities or acquired
any assets from any other Person by merger, consolidation or similar transaction
or by operation of law.

 

4.3 Authority and Validity. Each of Comcast Cable, Comcast Phone, Comcast Phone
Indiana, Comcast Phone Kentucky and Comcast Phone Ohio has all requisite limited
liability company power and authority to execute and deliver, to perform its
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Transaction Documents to which it is a party. The execution
and delivery by each of Comcast Cable, Comcast Phone, Comcast Phone Indiana,
Comcast Phone Kentucky and Comcast Phone Ohio, the performance by each such
Person under, and the consummation by each such Person of the transactions
contemplated by, this Agreement and the Transaction Documents to which it is a
party have been duly and validly authorized by all required limited liability
company action by or on behalf of such Person. This Agreement has been, and when
executed and delivered by each of Comcast Cable, Comcast Phone, Comcast Phone
Indiana, Comcast Phone Kentucky and Comcast Phone Ohio the Transaction Documents
will be, duly and validly executed and delivered by each such Person and the
valid and binding obligations of each such Person, enforceable against each such
Person in accordance with their terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
now or hereafter in effect relating to the enforcement of creditors’ rights
generally or by principles governing the availability of equitable remedies.

 

4.4 No Conflict; Required Comcast Consents. Except for, and subject to receipt
of, the Required Comcast Consents, all of which are listed and marked with an
asterisk on Schedule 4.4, the Required Joint Consents, and except as otherwise
disclosed on Schedule 4.4, the execution and delivery by Comcast, the
performance of Comcast under, and the consummation of the transactions
contemplated by, this Agreement and the Transaction Documents to which it is a
party do not and will not: (a) conflict with or violate any provision of any
Organizational Documents of Comcast; (b) violate any provision of any Legal
Requirement; (c) require Comcast to obtain or make any consent, approval or
authorization of, or filing of any certificate, notice, application, report or
other document with, any Governmental Authority or other Person; or (d) (i)
conflict with, violate, result in a breach of or constitute a default under
(without regard to requirements of notice, lapse of time or elections of other
Persons or any combination thereof), (ii) permit or result in the termination,
suspension or modification of, (iii) result in the acceleration of (or give any
Person the right to accelerate) the performance of Comcast under, (iv) result in
the creation or imposition of any Lien under, any Communications License,
Assumed Contract, or other instrument evidencing any of the Acquired Assets.

 

27



--------------------------------------------------------------------------------

4.5 Assets.

 

(a) Comcast Phone Ohio has good and valid title to (or, in the case of Acquired
Assets that are leased, valid leasehold interests in) the Ohio Acquired Assets.
The Ohio Acquired Assets are free and clear of all Liens, except (i) Permitted
Liens and (ii) Liens described on Schedule 4.5(a), all of which Liens on
Schedule 4.5(a) will be terminated or released, as appropriate, at or prior to
the Closing.

 

(b) Comcast Phone Kentucky has good and valid title to (or, in the case of
Kentucky Acquired Assets that are leased, valid leasehold interests in) the
Kentucky Acquired Assets. The Kentucky Acquired Assets are free and clear of all
Liens, except (i) Permitted Liens and (ii) Liens described on Schedule 4.5(b),
all of which Liens on Schedule 4.5(b) will be terminated or released, as
appropriate, at or prior to the Closing.

 

(c) Comcast Phone Indiana has good and valid title to (or, in the case of
Indiana Acquired Assets that are leased, valid leasehold interests in) the
Indiana Acquired Assets. The Indiana Acquired Assets are free and clear of all
Liens, except (i) Permitted Liens and (ii) Liens described on Schedule 4.5(c),
all of which Liens on Schedule 4.5(c) will be terminated or released, as
appropriate, at or prior to the Closing.

 

(d) Except for Ordinary Business Assets, Schedule 1.14 is a true and correct
list as of the date indicated thereon of all furniture, fixtures, equipment,
machinery, supplies, vehicles, inventory, and other tangible personal property,
hardware, connectivity and other network equipment assets and facilities owned,
leased, held for use or used by Comcast solely in connection with the Telephony
Business, including the location thereof. The Equipment is free from material
defects and is in good operating condition and repair (ordinary wear and tear
excepted). All of the Equipment is owned by Comcast. To the extent any of the
Acquired Assets are located on premises to which Insight does not already have
rights of access and use, the Acquired Assets are either on property owned or
leased by Comcast at which such assets will be made available to Insight, or the
Acquired Assets include valid and enforceable rights of access to and use of
such Acquired Assets.

 

(e) Except for items included in the Excluded Assets, the Acquired Assets
constitute all the assets necessary for Comcast to conduct and operate the
Telephony Business substantially as it is being conducted and operated on the
date of this Agreement and in compliance in all material respects with all
applicable Legal Requirements.

 

28



--------------------------------------------------------------------------------

4.6 Licenses, Tariffs and Assumed Contracts.

 

(a) Schedules 1.17, 1.45 and 2.1(b) contain a true and correct list of all the
Licenses, except for any Ordinary Business Assets and any Licenses relating to
Company-Wide Arrangements. Complete and correct copies of the Licenses have been
delivered by Comcast to Insight. Each of the Licenses is currently in full force
and effect and is valid and enforceable under all applicable Legal Requirements
according to its terms. There is no legal action, governmental proceeding or, to
Comcast’s knowledge, investigation, pending or to Comcast’s knowledge
threatened, to terminate, suspend or modify any License and, except as set forth
on Schedule 4.6(a), Comcast is in material compliance with the terms and
conditions of all the Licenses and with other applicable requirements of all
Governmental Authorities (including the FCC and the State PUCs) relating to the
Licenses, including all requirements for notification, filing, reporting,
payments to mandatory funds, posting and maintenance of logs and records. All
areas served by the Telephony Business are served pursuant to one of the
Communications Licenses.

 

(b) The regulatory tariffs applicable to the Telephony Business stand in full
force and effect on the date of this Agreement in accordance with all terms, and
there is no outstanding investigation or notice of cancellation or termination
of a regulatory tariff or, to Comcast’s knowledge, any threatened investigation,
cancellation or termination of a regulatory tariff in connection therewith, nor
is Comcast subject to any restrictions or conditions applicable to its
regulatory tariffs that materially limit or would materially limit the operation
or conduct of the Telephony Business (other than restrictions or conditions
generally applicable to tariffs of that type). Each such tariff has been duly
and validly approved or, if applicable, permitted to take effect, by the
regulatory agency with jurisdiction over the services contained in the subject
tariff. Comcast is not in material default under the terms and conditions of any
such tariff and there is no basis for any claim of default by Comcast in any
material respect under any such tariff, in each case, except with respect to
individual customer matters that are not in the aggregate material. Except as
disclosed on Schedule 4.6(b), there are no applications by Comcast or, to
Comcast’s knowledge, complaints or petitions by others or proceedings pending or
threatened before any State PUC relating to the Telephony Business or its
operations or the regulatory tariffs, other than customary subscriber or third
party complaints filed against telephony providers in the Ordinary Course of
Business that are not in the aggregate material. To the knowledge of Comcast,
there are no material violations by subscribers or others under any such tariff,
except with respect to individual subscriber matters that are not in the
aggregate material. A true and correct copy of each tariff applicable to the
Telephony Business has been delivered or made available to Insight.

 

(c) Schedule 1.2 contains a true and complete list of all Contracts, except
Contracts which are specifically enumerated on Schedules 2.2(a), (m) or (n) as
Excluded Assets, and except for Ordinary Business Assets and Contracts relating
to Company-Wide Arrangements. Comcast has delivered to Insight complete and
correct copies of all Assumed Contracts (as amended to date), and such documents
constitute the entire agreement with the other party. Each Assumed Contract is
in full force and effect and constitutes the valid, legal, binding and
enforceable obligation of Comcast and, to Comcast’s knowledge, the other party.

 

29



--------------------------------------------------------------------------------

Except as set forth on Schedule 4.12, Comcast is not, and to Comcast’s knowledge
each other party thereto is not, in breach or default of any material terms or
conditions thereunder, and, to Comcast’s knowledge, no event has occurred which
with notice or lapse of time would constitute a breach or default under any
Assumed Contract or permit termination, modification or acceleration thereof, or
materially reduce the benefits thereunder. Comcast has not been notified that
any party to any Assumed Contract has repudiated any provision thereof. Subject
to receipt of the Comcast Required Consents, each Assumed Contract will continue
to be valid, legal, binding, enforceable and in full force and effect on
identical terms following the Closing. For purposes of this subsection (c), only
individual customer contracts entered into in the Ordinary Course of Business
shall not be considered Contracts or Assumed Contracts.

 

4.7 Real Property. Except for real property specifically listed on Schedule 1.39
as an Acquired Asset and Schedule 2.2(m) as an Excluded Asset, Comcast does not
own any real property that is used or held for use solely in connection with the
Telephony Business and does not have any leasehold interests in real property
that is held for use or used solely in connection with the Telephony Business
and, except relating to Company-Wide Arrangements, does not have any other Real
Property Interests. Comcast Phone Kentucky and Comcast Phone Indiana have never
owned any real property.

 

4.8 Environmental. Except as set forth on Schedule 4.8, in connection with the
Telephony Business, Comcast is and has been in compliance in all material
respects with all Environmental Laws. Except as set forth on Schedule 4.8, in
connection with the Telephony Business, Comcast has not either directly or
indirectly (i) generated, stored, used, treated, handled, discharged, released
or disposed of any Hazardous Substances at, on, under, in or about, to or from
or in any other manner affecting, any real property, (ii) transported any
Hazardous Substances to or from any real property or (iii) undertaken or caused
to be undertaken any other activities relating to any real property, in each
case, which could reasonably be expected to give rise to any material liability
under any Environmental Law.

 

4.9 Compliance with Legal Requirements. Except as set forth on Schedule 4.9 and
except relating to acts or omissions of Insight and its Affiliates, the
ownership, leasing and use of the Acquired Assets and the operation and conduct
of the Telephony Business do not violate or infringe, and since January 1, 2003,
has not violated or infringed, and prior to January 1, 2003, to Comcast’s
knowledge, has not violated or infringed, in each case, in any material respect
any Legal Requirements, including (i) the Communications Act, and (ii) all other
applicable Legal Requirements relating to the construction, maintenance,
ownership and operation of the Acquired Assets and the operation and conduct of
the Telephony Business. Except as set forth on Schedule 4.9 and except relating
to acts or omissions of Insight and its Affiliates, Comcast has received no
written notice of any material violation by Comcast or the Telephony Business of
any Legal Requirement applicable to the operation and conduct of the Telephony
Business and to Comcast’s knowledge, there is no existing fact, circumstance or
condition that could reasonably form the basis for a finding by any Governmental
Authority of any such material violation.

 

30



--------------------------------------------------------------------------------

4.10 Patents, Trademarks and Copyrights. Except as disclosed on Schedule 1.36,
Comcast does not possess any patent, patent right, trademark or copyright
material to the operation and conduct of the Telephony Business, and Comcast is
not a party to any license or royalty agreement with respect to any such patent,
patent right, trademark or copyright.

 

4.11 Financial Statements; Undisclosed Liabilities; Absence of Certain Changes
or Events. Comcast has delivered to Insight complete and correct copies of the
(unaudited) combined financial results of operating income before depreciation
and amortization for the Telephony Business for the year ended December 31, 2003
and for the five month period ended May 31, 2004 and (unaudited) combined
balance sheets as of December 31, 2003 and May 31, 2004 (all of such financial
statements and notes being hereinafter referred to as “Financial Statements”,
and such May 31, 2004 financial statements and notes being referred to as the
“May 2004 Financial Statements”). The Financial Statements are in accordance
with the books and records of the Telephony Business, were prepared in
accordance with GAAP, applied on a consistent basis throughout the periods
covered thereby except for the exclusion of (i) depreciation, amortization,
interest expense, income taxes and other non-operating income and expense items;
(ii) purchase accounting adjustments related to Comcast’s acquisition of AT&T
Broadband; and (iii) statement of cash flows, statement of shareholders’ equity
and footnotes, and present fairly the combined financial condition and results
of operations of the Telephony Business at the dates and for the periods
indicated, subject only to standard month-end adjustments and the exclusions
noted above. The (unaudited) combined balance sheet as of May 31, 2004 (the
“Balance Sheet Date”) included in the Financial Statements is herein called the
“Balance Sheet.” As of the date hereof, except for purchase accounting
adjustments related to the AT&T Broadband acquisition and except for normal
trade and business liabilities and obligations (i) disclosed, reflected or
reserved against on the face of the Balance Sheet, or (ii) incurred in the
Ordinary Course of the Business after the Balance Sheet Date, neither Comcast
Phone Indiana nor Comcast Phone Kentucky has any other Liabilities that are
required to be recorded on the Balance Sheet in accordance with GAAP and Comcast
Phone Ohio does not have any other Liabilities associated with the Telephony
Business that are required to be recorded on the Balance Sheet in accordance
with GAAP. Neither Comcast Phone Indiana nor Comcast Phone Kentucky has any
capitalized leases other than the Fiber Leases. Neither Comcast Phone nor
Comcast Phone Ohio has any capitalized leases relating to the Telephony Business
other than the Fiber Leases. From the Balance Sheet Date to the date hereof,
except as set forth on Schedule 4.11, with regards to the Telephony Business,
(x) Comcast has not incurred any Liability, except normal trade or business
obligations incurred in the Ordinary Course of Business; (y) there has been no
material adverse change in the Acquired Assets or in the Telephony Business,
condition, financial or otherwise, or liabilities of the Telephony Business and,
to Comcast’s knowledge, other than financial accounting adjustments that may be
necessary to reflect the terms of this Agreement, no fact or condition exists
which would result in such a change in the future; and (z) the Telephony
Business has been conducted only in the Ordinary Course of Business, in each
case, except as required to comply with this Agreement and the transactions
contemplated thereby.

 

31



--------------------------------------------------------------------------------

4.12 Litigation. Except for immaterial customer claims in the Ordinary Course of
Business, and except as set forth in Schedule 4.12: (a) there is no Litigation
pending or, to Comcast’s knowledge, threatened, and, to Comcast’s knowledge,
there is no investigation pending or threatened, by or before any Governmental
Authority or private arbitration tribunal against Comcast or any of Comcast’s
Affiliates related to or affecting the Telephony Business or the Acquired
Assets; and (b) there is not in existence any Judgment requiring Comcast to take
any action of any kind with respect to the Acquired Assets or the conduct or
operation of the Telephony Business, or to which Comcast (with respect to the
Telephony Business), the Telephony Business or the Acquired Assets are subject
or by which they are bound or affected. Except for immaterial customer claims in
the Ordinary Course of Business, and except as set forth in Schedule 4.12: (a)
there is no Litigation pending or, to Comcast’s knowledge, threatened, and, to
Comcast’s knowledge, there is no investigation pending or threatened, by or
before any Governmental Authority or private arbitration tribunal against
Comcast Phone Kentucky or Comcast Phone Indiana; and (b) there is not in
existence any Judgment to which Comcast Phone Indiana or Comcast Phone Kentucky,
the Kentucky Acquired Assets or the Indiana Acquired Assets are subject or by
which they are bound or affected, except for any Judgment affecting the
telephony industry generally that is not specific to them, or any Judgment that
is disclosed on Schedule 4.12 and to which they will not be subject after
Closing.

 

4.13 Tax Matters.

 

(a) Each of Comcast Phone Indiana and Comcast Phone Kentucky has been throughout
its entire existence, and will continue through Closing to be, classified for
federal Tax purposes as a business entity that is disregarded as an entity
separate from its owner pursuant to Treasury Regulations section 301.7701-3(b).

 

(b) Comcast has duly and timely filed with the appropriate taxing authorities
all federal, state, local and foreign Tax returns and other Tax reports that it
was required to file with respect to the Telephony Business and the Acquired
Assets, all such Tax returns and reports are correct and complete in all
material respects except that no representation is made herein with respect to
information included therein that was provided by Insight, and Comcast has
timely paid all Taxes which have become due and payable relating to the
Telephony Business and the Acquired Assets (whether or not shown as due on any
such Tax return or report). Except as set forth on Schedule 4.13, Comcast has
received no notice of, nor does Comcast have any knowledge of, any deficiency,
assessment or audit, or proposed deficiency, assessment or audit from any taxing
authority which could affect the Telephony Business or any of the Acquired
Assets or which could result in the imposition of a Lien upon any of the
Acquired Assets or which could result in the imposition of any liability upon
Insight or its Affiliates.

 

4.14 Employment Matters.

 

(a) Schedule 4.14(a) contains a complete and correct list of the names and
positions of all employees engaged by Comcast or Comcast’s Affiliates solely in
connection with the Telephony Business as of the date of this Agreement
(“Telephony Business Employees”), the

 

32



--------------------------------------------------------------------------------

employer and work location of such Telephony Business Employee, the original
hire date, then-current positions and rates of compensation (provided separately
but not on such schedule), rate type (hourly or salary) and scheduled hours per
week, whether the employee is subject to an employment agreement, a collective
bargaining agreement or represented by a labor organization and indicating which
of such employees Comcast desires to retain as its employees (“Retained
Employees”). Comcast and Comcast’s Affiliates have, with respect to the
Telephony Business, complied in all material respects with all applicable Legal
Requirements relating to the employment of labor, including the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, et seq. (“WARN”),
continuation coverage requirements with respect to group health plans and those
relating to wages, hours, collective bargaining, unemployment insurance,
worker’s compensation, equal employment opportunity, age, sex, race and
disability discrimination, occupational safety, immigration control and the
payment and withholding of Taxes. Except as set forth in Schedule 4.14(a), to
Comcast’s knowledge, there are no current or threatened investigations by any
Governmental Authority relating to the status of workers who are treated as
independent contractors and who are engaged by Comcast or Comcast’s Affiliates
in connection with the Telephony Business.

 

(b) For purposes of this Agreement, “Plans” means each employee benefit plan (as
defined in Section 3(3) of ERISA) or any multiemployer plan (as defined in
Section 3(37) of ERISA) which is sponsored or maintained by Comcast or Comcast’s
ERISA Affiliates or to which Comcast or Comcast’s ERISA Affiliates contributes
and which benefits the Telephony Business Employees. The Plans in which any
Telephony Business Employees participate are set forth on Schedule 4.14(b). No
Plan is sponsored by Comcast Phone Indiana or Comcast Phone Kentucky and neither
Comcast Phone Indiana nor Comcast Phone Kentucky is a party to any contract or
other agreement relating to any Plan other than such contracts and agreements
that are terminable at any time without incurring any additional fees,
penalties, costs or other expenses. None of Comcast, any of Comcast’s ERISA
Affiliates, any Plan other than a multiemployer plan (as defined in Section
3(37) of ERISA), or to the knowledge of Comcast or any of Comcast’s ERISA
Affiliates, any Plan that is a multiemployer plan (as defined in Section 3(37)
of ERISA), is in material violation of any provision of the United States
Internal Revenue Code of 1986, as amended on or prior to the Closing Date, (the
“Code”) or ERISA. Each Plan that is intended to qualify under Section 401(a) of
the Code is subject to a favorable determination letter and to the knowledge of
Comcast or any of Comcast’s ERISA Affiliates, no condition exists or is expected
to occur that could reasonably be expected to affect the validity of such
letter, and each such Plan has been operated in material compliance with all
applicable requirements under the Code. Except as set forth on Schedule 4.14(b),
no material “reportable event” (as defined in Sections 4043(c)(1), (2), (3),
(5), (6), (7), (10) and (13) of ERISA), non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code), “accumulated
funding deficiency” (as defined in Section 302 of ERISA), or “withdrawal
liability” (as determined under Section 4201 et seq. of ERISA) has occurred or
exists with respect to any Plan which reasonably could result in any liability
to Insight or any of Insight’s ERISA Affiliates or the imposition of any lien on
the assets of the Telephony Business. No material “accumulated funding
deficiency” (as defined in Section 302 of ERISA) or “withdrawal liability” (as
determined under Section 4201 et seq. of ERISA) has occurred or exists and is

 

33



--------------------------------------------------------------------------------

continuing with respect to any Plan other than a multiemployer plan (as defined
in Section 3(37) of ERISA) or to the knowledge of Comcast or any of Comcast’s
ERISA Affiliates, any Plan that is a multiemployer plan (as defined in Section
3(37) of ERISA). After the Closing, neither Insight nor any of its ERISA
Affiliates will be required, under ERISA, the Code, any collective bargaining
agreement, or this Agreement to establish, maintain or continue any Plan
currently maintained by Comcast or any of Comcast’s ERISA Affiliates.

 

(c) Except as set forth on Schedule 4.14(c), (i) there are no collective
bargaining agreements applicable to any Telephony Business Employee; (ii) none
of Comcast or Comcast’s Affiliates has any duty to and none has agreed to
bargain with any labor organization with respect to any such Person; (iii) to
the knowledge of Comcast and Comcast’s Affiliates, there are not pending any
unfair labor practice charges against Comcast or Comcast’s Affiliates with
respect to any such Person, any demand for recognition or any other effort of or
request or demand from, a labor organization for representative status with
respect to any Person employed by Comcast or Comcast’s Affiliates in connection
with the Telephony Business now or to the knowledge of Comcast and Comcast’s
Affiliates, within the last one year; and (iv) there are not currently pending
or threatened, nor to the knowledge of Comcast and Comcast’s Affiliates, have
there been within the last one year any strikes, picketing, work slow downs or
other labor disputes involving or relating to Telephony Business Employees.
Except as described on Schedule 4.14(c), neither Comcast nor Comcast’s
Affiliates has any employment Contracts, either written or oral except for oral
contracts terminable at will without penalty, with any Telephony Business
Employee and none of the employment Contracts listed on Schedule 4.14(c)
requires Comcast or Comcast’s Affiliates or will require Insight or its
Affiliates to employ any Person after the Closing. Except as expressly provided
under Section 5.3, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereunder, will result in any
obligation of Insight or any of Insight’s ERISA Affiliates (i) to, under or
otherwise relating to any employee benefit plan (as defined in Section 3(3) of
ERISA) sponsored, maintained or contributed to by Comcast or any of Comcast’s
ERISA Affiliates; (ii) to, under or otherwise relating to any collective
bargaining agreement or any other obligation arising in connection with any
demands, claims, disputes or charges by or in respect of any labor organization
relating to the employment of any Telephony Business Employee; or (iii) to, on
behalf of or otherwise relating to any Telephony Business Employee or any other
employee of Comcast or its Affiliates.

 

4.15 Finders and Brokers. Comcast has not employed any financial advisor, broker
or finder or incurred any liability for any financial advisory, brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement for which Insight could be liable.

 

4.16 Transactions With Affiliates. Except for “Company-Wide Arrangements”, and
except to the extent set forth in Schedule 4.16 or included in the Excluded
Assets, Comcast is not a party to any business arrangement or contract with, and
has no liability or obligation to, any of Comcast’s Affiliates relating to the
operation of the Telephony Business, and no Person other than Comcast Phone
Ohio, Comcast Phone Kentucky or Comcast Phone Indiana owns, leases or

 

34



--------------------------------------------------------------------------------

holds for use any Acquired Assets. As used herein, “Company-Wide Arrangements”
means ordinary corporate and organizational functions provided by Comcast
Affiliates to Comcast, such as legal, accounting, audit, insurance, employee
benefits, purchasing, treasury, information technology, and other company-wide
vendor or cross-business relationships of which the Telephony Business may be
the beneficiary.

 

4.17 Transactions With AT&T. None of the agreements or arrangements between
Comcast and AT&T Corp. or any Affiliate of AT&T Corp. will be binding on Insight
or the Telephony Business after Closing (except to the extent included in the
Assumed Contracts or included as an Assumed Liability pursuant to Section 2.3(c)
or (d)).

 

SECTION 5. ADDITIONAL COVENANTS

 

5.1 Access to Premises and Records. Between the date of this Agreement and the
Closing Date, upon Insight’s prior request, Comcast will give to Insight and its
representatives reasonable access during normal business hours to all the
premises and books and records, including the general ledger, of the Telephony
Business and to all the Acquired Assets and its personnel and will make
available to Insight and its representatives all such documents, financial
information and other information regarding the Telephony Business and the
Acquired Assets as Insight from time to time reasonably may request; provided
that no investigation by Insight will affect or limit the scope of any of the
representations, warranties, covenants and indemnities of Comcast in this
Agreement or in any Transaction Document or limit Comcast’s liability for breach
of any of the foregoing.

 

5.2 Continuity and Maintenance of Operations; Certain Deliveries and Notices.

 

(a) Affirmative Covenants. Between the date of this Agreement and the Closing,
Comcast, with respect to the Telephony Business and the Acquired Assets, shall:

 

(i) conduct and operate the Telephony Business only in the Ordinary Course of
Business and in accordance and compliance with the Telephony Agreements,
including continuing to make ordinary marketing, advertising and promotional
expenditures, if any, and, to the extent consistent with such operation and
conduct, will use its commercially reasonable efforts to (A) preserve the
current Telephony Business intact in all material respects, including preserving
existing relationships with State PUCs, local exchange carriers, interexchange
carriers, suppliers, customers and others having business dealings with it, (B)
keep available the services of employees and agents providing services in
connection with the Telephony Business as necessary to conduct and operate the
Telephony Business in the Ordinary Course of Business and perform its
obligations with respect to the transition, provided that, this clause (B) shall
not require Comcast to pay any stay bonuses or other non-ordinary compensation
and shall not limit Comcast’s use of employees of Comcast Affiliates and
contractors, and (C) preserve all the Telephony Business’ tariffs, certificates,
Communications Licenses and other authorizations and other material rights
issued by any Governmental Authority which are necessary for its operation of
the Telephony Business or Acquired Assets;

 

35



--------------------------------------------------------------------------------

(ii) maintain (A) the Acquired Assets in good repair, order and condition,
ordinary wear and tear excepted, consistent with past practices, (B) equipment
and inventory for the Telephony Business at levels consistent with past
practices, (C) in full force and effect policies of insurance with respect to
the Telephony Business consistent with past practices, and (D) its books,
records and accounts with respect to the Acquired Assets and the operation and
conduct of the Telephony Business in the usual, regular and ordinary manner on a
basis consistent with past practices;

 

(iii) promptly after completion (and no less frequently than monthly and for
each monthly period), deliver to Insight true and complete copies of all
financial statements of the type described in and in compliance with the
representations and warranties made in Section 4.11, and all operating reports
with respect to the operation and conduct of the Telephony Business prepared in
the Ordinary Course of Business by or for Comcast at any time from the date of
this Agreement until the Closing;

 

(iv) give or cause to be given to Insight and its counsel, accountants and other
representatives for reasonable review and comment, as soon as reasonably
possible but in any event prior to the date of submission to the appropriate
Governmental Authority, copies of all forms required to be filed by Comcast with
any Governmental Authority, such forms to be consistent with past practices
except as they relate to the transactions contemplated hereby;

 

(v) promptly notify Insight of any fact, circumstance, event or action by it or
otherwise which if known at the date of this Agreement would have been required
to be disclosed by Comcast pursuant to Section 4 of this Agreement or which will
result in the condition set forth in Section 6.1(a) not being satisfied at
Closing, and Comcast will use its commercially reasonable efforts to remedy the
same;

 

(vi) maintain and comply in all material respects with all of the Assumed
Contracts and other Contracts applicable to the Telephony Business;

 

(vii) maintain the validity of the Licenses and comply in all material respects
with all requirements of the Licenses, tariffs and the rules and regulations of
the FCC and State PUCs;

 

(viii) comply in all material respects with all other Legal Requirements;

 

(ix) prosecute with due diligence any pending applications with respect to the
Licenses included in the Acquired Assets, including any renewals thereof;

 

(x) continue to make capital and other expenditures and deferred charges
associated with capitalized software in the Ordinary Course of Business;
provided, however, that except as set forth on Schedule 5.2(a), Comcast shall
not make any capital

 

36



--------------------------------------------------------------------------------

expenditure (including for equipment held for future use) or deferred charges in
connection with the Telephony Business in excess of $20,000 without Insight’s
prior approval; and

 

(xi) with respect to the Communications Licenses, make all filings and reports
and pay all fees necessary for the continued operation of the Telephony
Business, as and when such filings, or reports or payments are necessary.

 

(b) Negative Covenants. Except as necessary to comply with all applicable Legal
Requirements and except as expressly required or permitted by this Agreement or
as otherwise consented to by Insight in writing prior to the Closing, from the
date of this Agreement until the Closing, with respect to the Telephony Business
and the LLC Interests, Comcast shall not:

 

(i) (A) enter into, amend, extend, modify, terminate, renew, fail to renew, or
suspend any Assumed Contract or other instrument that would be included in the
Acquired Assets, other than customer agreements in the Ordinary Course of
Business or (B) enter into, amend, extend, modify, terminate, renew, fail to
renew or suspend any Contract or other instrument if such action would be
detrimental the Telephony Business under the circumstances; provided that,
Comcast shall be permitted, without Insight’s consent, to: (x) enter into,
extend, amend, modify or renew any Contract in the Ordinary Course of Business
for any circuit, trunk, facility or collocation that expires or is terminable
without penalty within one year after Closing; (y) enter into, extend, amend,
modify or renew any Contract in the Ordinary Course of Business that expires or
is terminable without penalty within one year after Closing and for which the
aggregate yearly cost or revenue to the Telephony Business thereunder is not
reasonably expected to exceed $25,000; and (z) enter into, extend, amend, modify
or renew any Contract in the Ordinary Course of Business with a third party
service contractor so long as such Contract expires or is terminable without
penalty upon the Closing; provided further, that, when Comcast makes a request
pursuant to this Section 5.2(b)(i), Insight’s consent shall not be unreasonably
withheld, delayed or conditioned;

 

(ii) enter into any Contract containing covenants that would limit the freedom
of Insight or its Affiliates to compete or participate in any line of telephony
business or activities in any geographic area;

 

(iii) enter into any business or arrangement or otherwise take any action with
respect to the Telephony Business or the LLC Interests that would reasonably be
expected to have a material adverse impact on the ability of Comcast and Insight
to obtain, or impair or delay the granting of, any material consents of
Governmental Authorities (including the FCC Consents, the State PUC Consents and
any Replacement Licenses) necessary in connection with this Agreement; provided
that, nothing in this subsection shall restrict Comcast and its Affiliates’
ability to enter into other business transactions and arrangements unrelated to
the Telephony Business and the LLC Interests, whether or not consent or approval
of a Governmental Authority is required in connection therewith;

 

37



--------------------------------------------------------------------------------

(iv) engage in any marketing other than in the Ordinary Course of Business and
in accordance with the Telephony Agreements;

 

(v) take any action which could reasonably be expected to result in the
revocation, surrender or any adverse modification of, forfeiture of, or failure
to renew under regular terms, any of the Communications Licenses included in the
Acquired Assets;

 

(vi) modify, terminate, renew, suspend or apply for any License that would be
included in the Acquired Assets;

 

(vii) modify pricing for products or services or institute any proceeding with
respect to, or otherwise change, amend or supplement any of its tariffs or make
any other filings with the State PUCs, except for regulatory fees, recoupments
or pass-through charges to the extent allowable by the applicable Governmental
Authority;

 

(viii) waive, release, grant, transfer or permit to lapse, in writing, any
rights of material value applicable to the Acquired Assets or the Telephony
Business;

 

(ix) sell, transfer or assign any portion of the Acquired Assets other than
assets sold or disposed of due to obsolescence or disrepair in the Ordinary
Course of Business or that are replaced by other assets of comparable utility
and value, or permit the creation of a Lien, other than a Permitted Lien, on any
Acquired Asset;

 

(x) engage in any hiring or employee compensation practices (including
increasing salary or benefits available under Plans, including severance plans
or policies) that are inconsistent with past practices except for changes in
such practices implemented by Comcast and Comcast’s Affiliates on a company-wide
basis (and it being agreed that Comcast will give prompt notice to Insight of
any such changes); provided that nothing contained herein shall limit severance
and similar arrangements that may be offered by Comcast to employees of the
Telephony Business or limit the use of Comcast Affiliates’ employees or
contractors in connection with the Telephony Business;

 

(xi) except in connection with their transfer to Insight as mutually agreed,
amend, modify, restate or otherwise change Comcast Phone Kentucky’s
Organizational Documents or Comcast Phone Indiana’s Organizational Documents;

 

(xii) take or omit to take any action that would result in Comcast’s
representations and warranties in Sections 4.2 or 4.11 being untrue;

 

(xiii) make any change in any method of accounting or accounting practice or
policy other than those required by GAAP or any change to its intercompany
allocation practice or policy;

 

38



--------------------------------------------------------------------------------

(xiv) adopt a plan of liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or reorganization relating to Comcast Phone
Kentucky or Comcast Phone Indiana;

 

(xv) with respect to Comcast Phone Kentucky and Comcast Phone Indiana, acquire
(including by merger, consolidation or acquisition of stock or assets) any
corporation, partnership, or other business organization or any division thereof
or any material amount of assets except for acquisitions of inventory and the
purchase of raw materials, supplies and equipment in the Ordinary Course of
Business; or

 

(xvi) make any commitment to take any actions prohibited by the provisions of
this Section 5.2(b).

 

(c) Possible Service Outage. Notwithstanding anything in Article 5 to the
contrary, in the event an imminent service outage is possible because any
Equipment becomes inoperable, Comcast shall be permitted to repair or replace
such Equipment and/or enter into, extend or modify an agreement in connection
therewith in accordance with past custom and practices, without prior approval
of Insight; provided that, any such replacement Equipment or agreement shall be
reasonable under the circumstances, and any such agreement shall expire or be
terminable without penalty within one year after the Closing; and provided
further, that Comcast shall give notice to Insight within 48 hours after taking
any action under this subsection.

 

5.3 Employees.

 

(a) As of the Closing, Insight or its Affiliates may, but shall have no
obligation to, employ, continue to employ or offer employment to any Telephony
Business Employees that are not Retained Employees. Schedule 4.14(a) shall be
updated on or about the 40th day after the date hereof to reflect new hires or
other personnel changes. Comcast agrees and shall cause its appropriate
Affiliates, to cooperate in all reasonable respects with Insight to allow
Insight or Insight’s Affiliates to evaluate the Telephony Business Employees
that are not Retained Employees to make hiring decisions. In this regard,
Insight shall have the opportunity to make such appropriate prehire
investigation of the Telephony Business Employees as it deems necessary,
including upon the written consent of the applicable employee, the right to
review personnel files, which shall include attendance and discipline records
and performance evaluations, and the right to interview such employees during
normal working hours so long as such interviews are conducted after notice to
Comcast and do not unreasonably interfere with Comcast’s operations and such
investigations and interviews do not violate any Legal Requirement or contract.
Within 60 days after the date hereof, Insight will provide to Comcast a list of
the Telephony Business Employees that Insight desires to employ or continue to
employ from and after the Closing Date (the “Hired Employees”), which list shall
not include any Retained Employees. The selection of employees will be made at
the sole and absolute discretion of Insight. Comcast will cooperate in
permitting Insight to extend offers of employment to the Hired Employees. As of
the Closing Date, Comcast will, or will cause Comcast Phone Indiana and Comcast
Phone Kentucky, as applicable, to terminate the

 

39



--------------------------------------------------------------------------------

employment of any person employed by such entity other than a Hired Employee and
Comcast will or will cause its appropriate Affiliates, other than Comcast Phone
Indiana and Comcast Phone Kentucky, to terminate the employment of all other
Hired Employees. As of the Closing Date, neither Insight nor any of its
Affiliates shall have any obligation to Comcast, Comcast’s Affiliates or any
such entity’s employees with respect to such employees other than the Hired
Employees.

 

(b) Insight will not have or assume any obligation or liability under or in
connection with any Plan of Comcast or any Affiliate of Comcast. Comcast shall
or shall cause its Affiliates to terminate the participation of Comcast Phone
Indiana and Comcast Phone Kentucky in any Plan or any other compensation
arrangement of Comcast or any of Comcast’s Affiliates effective as of the
Closing Date. Without limiting its other obligations hereunder, Comcast shall be
responsible for all amounts due and owing to each Telephony Business Employee,
with respect to and in accordance with the terms of all compensation plans or
Plans, including without limitation, any compensation including salaries,
commissions, deferred compensation, severance (if applicable), insurance,
pension, profit sharing, disability payment, medical, sick pay, holiday, accrued
and unused vacation or paid time off, payments under any incentive compensation
or bonus agreement, in each case, which has accrued prior to the Closing Date
and other compensation or benefits to which they are entitled for all periods
(with respect to Telephony Business Employees who are not hired by Insight) and
all periods prior to the Closing Date (with respect to Hired Employees). Comcast
shall assume and shall satisfy any legal obligation with respect to continuation
of group health coverage required pursuant to Section 4980B of the Code or
Section 601, et seq., of ERISA and shall specifically retain any and all
liability for such continuation coverage for any Telephony Business Employee
(and their dependants) who does not become employed by Insight pursuant to this
Agreement and any former employee whose employment was terminated at any time
prior to the Closing Date. Any liability under WARN with regard to any employee
terminated on or prior to the Closing Date, or not hired by Insight on or after
the Closing Date, shall, as a matter of contract between the parties, be the
responsibility of Comcast or Comcast’s Affiliates.

 

(c) If Comcast has, or acquires, a duty to bargain with any labor organization
with respect to employees of the Telephony Business, then Comcast will (i) give
prompt written notice of such development to Insight and (ii) not, without
Insight’s prior written consent, enter into any Contract with such labor
organization that purports to bind Insight, including any successor clause or
other clause that would have this purpose or effect.

 

(d) Notwithstanding anything to the contrary in this Section 5.3, Insight will
(i) immediately after the Closing Date, permit the Hired Employees and the Hired
Employees’ dependents, to participate in employee benefit plans maintained by
Insight and its Affiliates to the same extent as its similarly situated
employees and their dependents; provided that nothing in this Agreement will
limit or affect Insight’s right to limit or alter future participation by Hired
Employees in Insight’s employee benefit plans to the same extent as similarly
situated employees of Insight; (ii) give each Hired Employee credit for his or
her past service as credited by Comcast (including past service with any prior
owner or operator of the Telephony Business) for purposes

 

40



--------------------------------------------------------------------------------

of eligibility to participate and vesting under its employee benefit and other
plans to the extent such service was credited under the corresponding plan or
plans maintained by Comcast; (iii) not subject any Hired Employee to any waiting
periods or limitations, except those already set forth in existing applicable
employee benefit plans including any group health and disability plans,
regarding benefits for pre-existing conditions; (iv) give each Hired Employee
credit for the amount of vacation and sick leave accrued by such Hired Employee
as a Comcast employee through and including the Closing Date to the extent
included in the calculation of Total Liabilities for the credit of Insight; and
(v) give each Hired Employee credit under any group health plans for any
deductible previously met by such Hired Employee as of the Closing Date under
any of the group health plans of Comcast or its Affiliates.

 

5.4 Required Comcast Consents; FCC Applications/State PUC Applications.

 

(a) Comcast will use its commercially reasonable efforts to obtain in writing as
promptly as possible and at its expense, all of the Required Comcast Consents
and the consent of Telcordia in form and substance reasonably satisfactory to
Insight, and will deliver to Insight copies of such Required Comcast Consents
and the consent of Telcordia (if obtained) promptly after they are obtained by
Comcast; provided however that Comcast will afford Insight the opportunity to
review, approve and revise the form of Required Comcast Consent and the consent
of Telcordia prior to delivery to the applicable Third Party, such approval not
to be unreasonably withheld or delayed. Insight will cooperate with Comcast in
its efforts to obtain the Required Comcast Consents and the consent of
Telcordia, but Insight will not be required to accept or agree or accede to any
condition to transfer of any Acquired Asset, or any modifications or amendments
to any of the Communications Licenses, Assumed Contracts or other instrument
evidencing any Acquired Asset that, in either case, would make, or are
reasonably likely to make, the underlying instrument materially more onerous in
any respect or that would materially reduce, or are reasonably likely to
materially reduce, the benefits available under the instrument in respect of
which the consent relates. Insight will use its commercially reasonable efforts
to obtain in writing as promptly as possible and at its expense, all of the
Required Insight Consents in form and substance reasonably satisfactory to
Comcast, and will deliver to Comcast copies of such Required Insight Consents
promptly after they are obtained by Insight; provided however that Insight will
afford Comcast the opportunity to review, approve and revise the form of
Required Insight Consent prior to delivery to the applicable Third Party, such
approval not to be unreasonably withheld or delayed. Comcast will cooperate with
Insight in its efforts to obtain the Required Insight Consents.

 

(b) As promptly as practicable within the timeline set forth on Schedule 5.4,
Comcast and Insight shall prepare and file, or cause to be prepared and filed,
the necessary application or applications with the FCC and the State PUCs
seeking the FCC Consents and the State PUC Consents. Each party shall provide
the other party with all information necessary for the preparation of such
applications on a timely basis, including those portions of such applications
which are required to be completed by the first party. In addition, Comcast and

 

41



--------------------------------------------------------------------------------

Insight shall cooperate to make any customer notifications and notice filings
required in connection with the transactions contemplated by this Agreement on a
timely basis.

 

(c) To the extent that any of the Communications Licenses and tariffs are not
transferable or are otherwise not included in the Acquired Assets, Insight will,
as promptly as practicable within the timeline set forth on Schedule 5.4, file
applications with the FCC and State PUCs and obtain new Licenses and file new
tariffs, including without limitation, an FCC international Section 214
authorization and an FCC interstate access tariff and the others set forth on
Schedule 5.4(c) (the “Replacement Licenses”) from the FCC and the State PUCs,
which Replacement Licenses shall be in form and substance reasonably
satisfactory to Insight to allow Insight to conduct the Telephony Business at
and following Closing, in the manner in which it is currently conducted;
provided that, the inclusion of customary conditions and limitations shall not
be a reasonable basis for a determination that the Replacement Licenses are
unsatisfactory.

 

(d) Comcast and Insight shall each bear its own expenses in connection with the
preparation and prosecution of the FCC applications, the State PUC applications
and the applications for Replacement Licenses. Subject to the terms and
conditions of this Agreement, each of Comcast and Insight shall use its
commercially reasonable efforts to prosecute the FCC applications, the State PUC
applications, the applications for Replacement Licenses, the Required Joint
Consents, the Required Comcast Consents and the Required Insight Consents in
good faith and with due diligence before the FCC, the State PUCs and other
applicable Governmental Authorities and in connection therewith shall take such
action or actions as may be necessary or reasonably required in connection
therewith, including furnishing of any documents, materials, or other
information reasonably requested in order to obtain such approvals as
expeditiously as practicable, but Insight will not be required to accept or
agree or accede to any condition to transfer of any Acquired Asset, or any
modifications or amendments to any of the Communications Licenses, Assumed
Contracts or other instrument evidencing any Acquired Asset that, in either
case, would make, or are reasonably likely to make, the underlying instrument
materially more onerous in any respect or that would materially reduce, or are
reasonably likely to materially reduce, the benefits available under the
instrument in respect of which the consent relates. In addition, to the extent
practicable, Comcast and Insight shall each use its commercially reasonable
efforts to (i) promptly notify each other of any communication to that party
from the FCC or any State PUC with respect to any such applications, as
applicable, (ii) permit the other party to attend and participate in meetings
(telephonic or otherwise) with the FCC or any State PUC and (iii) permit the
other party to review in advance, as reasonable, any proposed written
communication to the FCC or any State PUC with respect to such applications.
Neither Comcast nor Insight shall knowingly take, or fail to take, any action if
the intent or reasonably anticipated consequence of such action or failure to
act is, or would be, to cause the FCC or any State PUC not to grant approval of
any FCC application, approval of any State PUC application, or any Replacement
License or other License or consent, or materially delay any such approval or
License.

 

42



--------------------------------------------------------------------------------

5.5 HSR Notification. Insight and Comcast each acknowledge that no notification
or report is required to be filed under the HSR Act (as in effect on the date of
this Agreement) in connection with this Agreement and the transactions
contemplated hereby.

 

5.6 Transfer Taxes. All sales, use or excise Taxes arising from or payable by
reason of the transfer of any of the Acquired Assets shall be shared equally by
Comcast and Insight. All transfer and similar Taxes or assessments, including
transfer and recording fees and similar assessments for or under Communications
Licenses and Assumed Contracts, arising from or payable by reason of the
conveyance of the Acquired Assets shall be shared equally by Comcast and
Insight.

 

5.7 Cause of Breach or Failure of Conditions. Comcast shall not be in breach or
default of any covenant, agreement, obligation or, to the extent made at
Closing, representation hereunder, and shall not be deemed to have failed to
satisfy a condition in Section 6.1, to the extent any such breach or failure (a)
is caused by a wrongful act or omission of Insight (including any act or
omission in violation of this Agreement, the Telephony Agreements or the Fiber
Leases), or (b) results from a Comcast action that is otherwise in compliance
with this Agreement. Without limiting the foregoing, Comcast shall not be in
breach of this Agreement or be deemed to have failed to satisfy a condition in
Section 6.1 if such breach or failure results from Comcast taking an action or
not taking an action in order to comply with the affirmative and negative
covenants in Section 5.2. Insight shall not be in breach or default of any
covenant, agreement or hereunder, and shall not be deemed to have failed to
satisfy a condition in Section 6.2, to the extent any such breach or failure is
caused by a wrongful act or omission of Comcast.

 

43



--------------------------------------------------------------------------------

5.8 Confidentiality and Publicity.

 

(a) No party will disclose any non-public information that such party may obtain
from the other in connection with this Agreement or from Comcast with respect to
the Telephony Business (it being understood and agreed that all proprietary
information of Comcast that is included among the Acquired Assets shall become
the proprietary information of Insight at Closing). Each party will cause its
employees, consultants, advisors and agents not to disclose any such information
to any other Person (other than its directors, officers and employees and
representatives of its advisers and lenders whose knowledge thereof is necessary
in order to facilitate the consummation of the transactions contemplated hereby)
or use, and will cause its employees, consultants, advisors and agents not to
use, such information to the detriment of the other; provided that (i) such
party may use and disclose any such information once it has been publicly
disclosed (other than by such party in breach of its obligations under this
Section) or which rightfully has come into the possession of such party (other
than from the other party) and (ii) to the extent that such party may, in the
reasonable opinion of its counsel, be compelled by Legal Requirements to
disclose any of such information, such party may disclose such information if it
will have used all reasonable efforts, and will have afforded the other the
opportunity, to obtain an appropriate protective order or other satisfactory
assurance of confidential treatment, for the information compelled to be
disclosed. In the event of termination of this Agreement, each party will use
all reasonable efforts to cause to be delivered to the other, and retain no
copies of, any documents, work papers and other materials obtained by such party
or on its behalf from the other, whether so obtained before or after the
execution hereof; provided that, this sentence shall not apply to information
obtained pursuant to the Telephony Agreements, which shall be governed by the
Telephony Agreements.

 

(b) Neither Insight nor Comcast will issue any press release or make any other
public announcement or any oral or written statement to its or the other party’s
employees concerning this Agreement and the transactions contemplated hereby,
except as required by applicable Legal Requirements, without the prior written
consent and approval of the other, which consent and approval may not be
unreasonably withheld (it being understood by Comcast that Insight intends to
disclose this transaction in its filings with the Securities and Exchange
Commission and to include this Agreement as an exhibit to such filings).

 

(c) Comcast and Insight acknowledge that information about customers (“Customer
Information”) may be exchanged between the parties and may be subject to legal
restrictions on use or disclosure, including without limitation laws relating to
customer proprietary network information, as defined in 47 U.S.C. § 222 and
implementing regulations of the FCC. Comcast and Insight may only obtain and use
Customer Information in accordance with any applicable Legal Requirement.
Comcast and Insight each agree to use Customer Information only for the purposes
for which it was disclosed and not to further disseminate or disclose Customer
Information to other Third Parties, without written approval from the other
party or otherwise in accordance with law, unless such disclosure is necessary
for such party to meet its contractual obligations and the Third Party to whom
the disclosure is made is bound by the same standards in its handling of
Customer Information. Comcast and Insight will cooperate

 

44



--------------------------------------------------------------------------------

with each other to provide any customer notification and/or obtain any customer
consents relating to customer proprietary network information required in
accordance any applicable Legal Requirement.

 

5.9 Bulk Transfers. Insight and Comcast each waives compliance by the other with
Legal Requirements relating to bulk transfers applicable to the transactions
contemplated hereby.

 

5.10 Lien Searches. Insight may elect to obtain, at its expense, the results of
a lien search conducted by a professional search company of records in each of
the jurisdictions where a Uniform Commercial Code Lien on the LLC Interests or
other Acquired Assets may be evidenced, including copies of all financing
statements or similar notices or filings (and any continuation statements)
discovered by such search company. Comcast shall cooperate with Insight to the
extent necessary to conduct such lien searches.

 

5.11 Further Assurances; Access to Books and Records. At, and after the Closing,
each of Insight and Comcast at the request of the other, will promptly execute
and deliver, or cause to be executed and delivered, to the other all such
documents and instruments, in addition to those otherwise required by this
Agreement, in form and substance reasonably satisfactory to the other as the
other may reasonably request in order to carry out the terms of this Agreement.
To the extent not part of the Books and Records, Comcast shall retain any books
and records or other historical records of the Telephony Business, Comcast Phone
Indiana and Comcast Phone Kentucky in accordance with its normal record and data
retention policies, and upon Insight’s prior written request, Comcast shall give
to Insight and its representatives reasonable access during normal business
hours to such books and records, including the general ledger of the Telephony
Business, to the extent that Comcast has access to such books and records, and
subject to Section 2.9(c).

 

5.12 Consents. If and to the extent Insight shall have waived satisfaction of
the condition to Closing set forth in Section 6.1(e) with respect to Required
Comcast Consents under Assumed Contracts, for up to 30 days following the
Closing if requested by Insight, Comcast will continue to use commercially
reasonable efforts to obtain in writing as promptly as possible any Required
Comcast Consent that was not obtained on or before the Closing and will deliver
copies of the same to Insight.

 

5.13 Satisfaction of Conditions. Subject to the other provisions of this
Agreement, each party will use its commercially reasonable efforts to satisfy,
or to cause to be satisfied, the conditions to the obligations of the other
party to consummate the transactions contemplated by this Agreement, as set
forth in Section 6.

 

5.14 Offers. Except for assets sold or disposed of due to obsolescence or
disrepair in the Ordinary Course of Business, Comcast will not offer the
Acquired Assets or Telephony Business for sale, entertain offers for such
Acquired Assets or Telephony Business or otherwise negotiate for the sale of
such Acquired Assets or Telephony Business or make information about such
Acquired Assets or Telephony Business available to any Third Party in connection
with the

 

45



--------------------------------------------------------------------------------

possible sale of such Acquired Assets or Telephony Business prior to the Closing
Date or the date this Agreement is terminated in accordance with its terms.

 

5.15 Resignations. Comcast shall cause all officers, directors, advisory board
members and all similar officeholders of each of Comcast Phone Kentucky and
Comcast Phone Indiana to deliver their written resignations to Insight, which
resignations shall be effective at the Closing and shall be in form and
substance satisfactory to Insight. Each such resignation shall contain an
appropriate release of Comcast Phone Kentucky and Comcast Phone Indiana from
each such officeholder in a form and substance satisfactory to Insight.

 

5.16 LLC Assets. No later than immediately prior to Closing, Comcast shall take
all actions necessary to ensure that, as of immediately prior to Closing, the
Indiana Excluded Assets and the Kentucky Excluded Assets are held by Comcast
and/or its Affiliates other than Comcast Phone Kentucky or Comcast Phone
Indiana.

 

5.17 Comcast Release.

 

(a) As of the Closing, Comcast, in its individual capacity and on behalf of all
of Comcast’s Affiliates and all other persons claiming by, through, for or under
Comcast or on behalf of Comcast (such other persons hereinafter referred to
collectively as the “Comcast Related Parties”) hereby irrevocably and
unconditionally releases, settles, cancels, discharges and acknowledges to be
fully and finally satisfied any and all claims, demands, rights, actions, causes
of action, debts, accounts, covenants, contracts, agreements, promises, damages,
costs, reimbursements, compensation, liabilities and expenses, including
attorneys’ fees, of any and every kind, nature or description whatsoever, known
or unknown, at law or in equity (collectively, “Claims and Losses”), which
Comcast or any of the Comcast Related Parties may have had or may now have or
assert against Comcast Phone Kentucky and Comcast Phone Indiana (collectively,
the “Released Parties”), which are on account of any matter whatsoever
attributable to the period, or arising during the period, from the beginning of
time through and including the Closing (all Claims and Losses released in this
Section 5.17 being referred to as the “Released Claims”). Notwithstanding the
foregoing, nothing in this Section shall constitute a release by Comcast or any
Comcast Related Parties of any Claims and Losses against Insight arising under
this Agreement (including with respect to any Assumed Liabilities).

 

(b) Comcast agrees that neither Comcast nor the Comcast Related Parties, or any
of them, nor anyone claiming under, through or for them or on their behalf will
bring, file, institute, prosecute, maintain, participate in, or recover upon,
either directly or indirectly, or encourage or benefit from the institution of,
any suit, charge, administrative proceeding, investigation, or action at law or
in equity against the Released Parties, or any of them, in or before any court,
agency or forum, state or federal, or otherwise, for or relating to any of the
Released Claims. Comcast agrees that this release may be pleaded by the Released
Parties as a counterclaim or cross-claim to or as a defense in bar or abatement
of any Released Claim.

 

46



--------------------------------------------------------------------------------

(c) Following the Closing, Comcast shall have no right of contribution against
Comcast Phone Indiana or Comcast Phone Kentucky for any indemnification payment
made by Comcast hereunder and Comcast hereby waives any and all rights of
contribution that it may have against Comcast Phone Indiana or Comcast Phone
Kentucky. Following the Closing, Comcast Phone Indiana and Comcast Phone
Kentucky shall have no right of contribution against Comcast and its Affiliates
for any indemnification payment made by Comcast Phone Indiana or Comcast Phone
Kentucky hereunder and each of them hereby waives any and all rights of
contribution that it may have against Comcast.

 

SECTION 6. CONDITIONS PRECEDENT

 

6.1 Conditions to Insight’s Obligations. The obligations of Insight to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or before the Closing of the following conditions, any of which
may be waived by Insight (to the extent permitted by applicable Legal
Requirements).

 

(a) Accuracy of Representations and Warranties. Except as affected by actions
taken by Comcast in compliance with this Agreement, the representations and
warranties of Comcast in this Agreement and in any Transaction Document, if
specifically qualified by materiality, are true in all respects and, if not so
qualified, are true in all material respects, in each case at and as of the
Closing with the same effect as if made at and as of the Closing.

 

(b) Performance of Agreements. Comcast has performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants in this Agreement and in any Transaction Document to be performed and
complied with by it at or before the Closing.

 

(c) Deliveries. Comcast has delivered the items and documents required to be
delivered by it pursuant to this Agreement, including those required under
Section 7.2.

 

(d) Legal Proceedings. No action, suit or proceeding is pending or threatened in
writing by or before any Governmental Authority and no Legal Requirement has
been enacted, promulgated or issued or become or deemed applicable to any of the
transactions contemplated by this Agreement by any Governmental Authority, which
would (i) prohibit Insight’s ownership or operation of all or a material portion
of the Telephony Business or the Acquired Assets, (ii) compel Insight to dispose
of all or a material portion of the Telephony Business or the Acquired Assets as
a result of any of the transactions contemplated by this Agreement, (iii) if
determined adversely to Insight’s interest, materially impair the ability of
Insight to realize the benefits of the transactions contemplated by this
Agreement or have a material adverse effect on the right of Insight to exercise
full rights of ownership of the Acquired Assets, or (iv) prevent or make illegal
the consummation of any transactions contemplated by this Agreement.

 

(e) Required Consents; Replacement Licenses; Replacement Assets. Insight has
received evidence, in form and substance reasonably satisfactory to it, that the
Required

 

47



--------------------------------------------------------------------------------

Comcast Consents and the Required Joint Consents (including the FCC Consents and
the State PUC Consents), have been obtained and are in full force and effect
without the imposition of any condition or any modification that in either case
makes, or is reasonably likely to make, the underlying instrument materially
more onerous in any respect or reduces in any material respect, or is reasonably
likely to reduce in any material respect, the benefits available under the
instrument in respect of which the consent relates. The FCC Consents and State
PUC Consents shall have become Final Orders; provided, that Insight may waive,
in its sole discretion and without Comcast’s consent, the condition that the FCC
Consents and any such State PUC Consents shall have become a Final Order.
Insight has obtained, subject to customary conditions and otherwise in form and
substance reasonably satisfactory to it, the Replacements Licenses and such
Replacement Licenses shall have become Final Orders; provided, that Insight may
waive, in its sole discretion and without Comcast’s consent, the condition that
any such Replacement Licenses shall have become a Final Order.

 

(f) Transfer of Excluded Assets. The Indiana Excluded Assets and the Kentucky
Excluded Assets shall be held by Comcast and/or Comcast’s Affiliates other than
Comcast Phone Kentucky and Comcast Phone Indiana, and Comcast shall have taken
all reasonable actions to obtain any State PUC Consents required for such
transfers or assignments.

 

(g) Transition Plan. To the extent the Transition Plan shall have not been
completed by the Closing, Comcast shall have agreed to provide the Post-Closing
Transition Services in accordance with Section 2.9.

 

6.2 Conditions to Comcast’s Obligations. The obligations of Comcast to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or before the Closing of the following conditions, any of which
may be waived by Comcast (to the extent permitted by applicable Legal
Requirements).

 

(a) Accuracy of Representations and Warranties. The representations and
warranties of Insight in this Agreement and in any Transaction Document, if
specifically qualified by materiality, are true in all respects and, if not so
qualified, are true in all material respects, in each case at and as of the
Closing with the same effect as if made at and as of the Closing.

 

(b) Performance of Agreements. Insight has performed in all material respects
all obligations and agreements and complied in all material respects with all
covenants in this Agreement and in any Transaction Document to be performed and
complied with by it at or before the Closing.

 

(c) Deliveries. Insight has delivered the items and documents required to be
delivered by it pursuant to this Agreement, including those required under
Section 7.3.

 

(d) Legal Proceedings. No action, suit or proceeding is pending or threatened by
or before any Governmental Authority and no Legal Requirement has been enacted,

 

48



--------------------------------------------------------------------------------

promulgated or issued or become or deemed applicable to any of the transactions
contemplated by this Agreement by any Governmental Authority, which would
prevent or make illegal the consummation of any transactions contemplated by
this Agreement.

 

(e) FCC Consents; State PUC Consents. Comcast has received evidence, in form and
substance reasonably satisfactory to it, that the FCC Consents, the State PUC
Consents, the Required Insight Consents, the Required Joint Consents and the
Replacement Licenses have been obtained and are in full force and effect.

 

SECTION 7. THE CLOSING

 

7.1 The Closing; Time and Place. The closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at a place and time to be
mutually determined by Comcast and Insight on the last Business Day of March,
2005 (the “Scheduled Date”); provided that all conditions set forth in Sections
6.1 and 6.2 (other than those based on acts to be performed at the Closing) have
either been satisfied or waived in writing by the party entitled to the benefit
of such condition; and provided that Insight may elect, in its sole discretion,
to require the Closing to occur prior to the Scheduled Date upon not less than
65 days’ written notice; provided that all conditions set forth in Sections 6.1
and 6.2 (other than those based on acts to be performed at the Closing) have
either been satisfied or waived in writing by the party entitled to the benefit
of such condition. If such conditions have not been satisfied or waived by the
Scheduled Date, then Closing shall take place on such date mutually determined
by Comcast and Insight after the Scheduled Date within ten days after the date
on which all conditions set forth in Sections 6.1 and 6.2 (other than those
based on acts to be performed at the Closing) have either been satisfied or
waived in writing by the party entitled to the benefit of such condition. The
actual date of Closing is referred to as the “Closing Date.”

 

7.2 Comcast’s Delivery Obligations. At the Closing, Comcast will deliver or
cause to be delivered to Insight the following.

 

(a) Bill of Sale and Assignment Agreement. An executed Bill of Sale and
Assignment Agreement in form and substance mutually and reasonably acceptable to
Comcast and Insight and such other instruments of transfer, assignment or
assumption, in form and substance mutually and reasonably satisfactory to
Comcast and Insight, as Insight may reasonably require to further document the
transfer and assignment of the Acquired Assets, including without limitation,
the LLC Interests, to Insight.

 

(b) Lien Releases. Evidence reasonably satisfactory to Insight that all Liens
(other than Permitted Liens) affecting or encumbering the Acquired Assets,
including without limitation the LLC Interests, have been or concurrently with
the Closing, will be, terminated, released or waived, as appropriate, or
original, executed instruments in form reasonably satisfactory to Insight
effecting such terminations, releases or waivers.

 

49



--------------------------------------------------------------------------------

(c) Evidence of Authorization Actions. Evidence reasonably satisfactory to
Insight that each of Comcast Cable, Comcast Phone, Comcast Phone Indiana,
Comcast Phone Kentucky and Comcast Phone Ohio has taken all limited liability
company action necessary to authorize the execution of this Agreement and the
Transaction Documents and the consummation of the transactions contemplated
hereby and the incumbency and signatures of each officer executing this
Agreement and the Transaction Documents.

 

(d) Organizational Documents. Copies of the certificates of formation of each of
Comcast Phone Indiana and Comcast Phone Kentucky, each certified as a recent
date by the Secretary of State of the State of Delaware.

 

(e) Good Standings. Certificates of good standing for each of Comcast Phone
Indiana and Comcast Phone Kentucky, each issued as of a recent date by the
Secretary of State of the State of Delaware. A certificate of good standing for
Comcast Phone Indiana issued as of a recent date by the Secretary of State of
the State of Indiana. A certificate of good standing for Comcast Phone Kentucky
issued as of a recent date by the Secretary of State of the Commonwealth of
Kentucky.

 

(f) Officer’s Certificate. A certificate from Comcast executed by an executive
officer of Comcast, dated the Closing Date, reasonably satisfactory in form and
substance to Insight certifying that the conditions specified in Sections 6.1(a)
and 6.1(b) have been satisfied.

 

(g) Documents and Records. All Books and Records reasonably requested by Insight
with specificity and in writing at least 15 Business Days prior to Closing,
except to the extent they are Excluded Assets; provided, that with respect to
CDRs, tax records (other than tax records related to the sales and use Tax audit
of Comcast Phone Kentucky referred to on Schedule 4.13) and letters of
authorizations, any request for such records shall occur at least 30 Business
Days prior to Closing and the cost of providing such records shall be borne by
Insight.

 

(h) Cash Flow Payment. Any Cash Flow Payment due to Insight pursuant to Section
2.5.

 

(i) Letters of Resignation. Letters of resignation as required by Section 5.15,
which resignations shall be effective at the Closing and shall be in a form and
substance satisfactory to Insight.

 

(j) Opinions. Opinions of regulatory counsel to Comcast, dated as of the Closing
Date, substantially in the form attached as Exhibit B hereto.

 

(k) Consents. Copies of the Required Comcast Consents and, if received by
Comcast but not Insight, Required Joint Consents.

 

50



--------------------------------------------------------------------------------

(l) Other. Such other documents and instruments as may be reasonably necessary
to effect the intent of this Agreement and consummate the transactions
contemplated hereby.

 

7.3 Insight’s Delivery Obligations. At the Closing, Insight will deliver or
cause to be delivered to Comcast the following.

 

(a) Assumption Agreement. An executed Assumption Agreement in form and substance
mutually and reasonably acceptable to Comcast and Insight and such other
instruments of assumption, in form and substance mutually and reasonably
satisfactory to Insight and Comcast, as Comcast may reasonably require to
further document Insight’s assumption of the Assumed Liabilities.

 

(b) Evidence of Authorization Actions. Evidence reasonably satisfactory to
Comcast that Insight has taken all limited liability company action necessary to
authorize the execution of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and the incumbency and
signatures of each officer executing this Agreement and the Transaction
Documents.

 

(c) Officer’s Certificates. A certificate executed by an executive officer of
the ultimate corporate general partner of Insight dated as of the Closing Date,
reasonably satisfactory in form and substance to Comcast certifying that the
conditions specified in Sections 6.2(a) and 6.2(b) have been satisfied.

 

(d) Opinion. Opinion of regulatory counsel to Insight, dated as of the Closing
Date, substantially in the form attached as Exhibit C hereto.

 

(e) Cash Flow Payment. Any Cash Flow Payment due to Comcast pursuant to Section
2.5.

 

(f) Name Changes. To the extent that the names have not been changed prior to
Closing, copies of completed forms delivered to the Secretaries of State of the
State of Indiana and the Commonwealth of Kentucky to change the names of Comcast
Phone Indiana and Comcast Phone Kentucky, respectively, to remove “AT&T
Broadband” from the names of the limited liability companies, which forms shall
have been properly filed in the appropriate offices.

 

(g) Consents. Copies of the Required Insight Consents, the Replacement Licenses,
and to the extent received by Insight but not Comcast, the Required Joint
Consents.

 

(h) Other. Such other documents and instruments as may be reasonably necessary
to effect the intent of this Agreement and consummate the transactions
contemplated hereby.

 

51



--------------------------------------------------------------------------------

SECTION 8. TERMINATION AND DEFAULT

 

8.1 Termination Events. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned prior to the Closing:

 

(a) at any time by the mutual agreement of Insight and Comcast;

 

(b) by either Insight or Comcast at any time (if such party itself is not then
in material breach of any of its covenants, agreements or other obligations
contained in this Agreement), if the other is in material breach or default of
any of its covenants, agreements or other obligations herein, or if any of its
representations herein if specifically qualified by materiality, is not true in
all respects or, if qualified by materiality, is not true in all material
respects when made or when otherwise required by this Agreement to be true, if
the non-breaching party provides the breaching party with prompt written notice
that provides a reasonably detailed explanation of the facts and circumstances
surrounding such breach or default; provided that such party shall have no right
to terminate if (i) the breaching Party cures such breach or default within 30
days after its receipt of such written notice, unless such breach or default
cannot be cured within such 30-day period; or (ii) the breach or default is
capable of being cured prior to the one year anniversary of the date of this
Agreement (the “Outside Closing Date”) and the breaching party commences to cure
such breach or default within such 30-day period and diligently continues to
take all action reasonably necessary to cure such breach or default prior to the
Outside Closing Date and such breach or default is cured prior to the Outside
Closing Date;

 

(c) by Insight upon written notice to Comcast given not earlier than the Outside
Closing Date, if any of the conditions to its obligations set forth in Section
6.1 are not satisfied on or before the Outside Closing Date for any reason other
than (1) a material breach or default by Insight of its covenants, agreements or
other obligations under this Agreement, or (2) if any of Insight’s
representations herein, if specifically qualified by materiality, is not true in
all respects or, if qualified by materiality, is not true in all material
respects when made or when otherwise required by this Agreement to be true; or

 

(d) by Comcast upon written notice to Insight not earlier than the Outside
Closing Date, if any of the conditions to its obligations set forth in Section
6.2 are not satisfied on or before the Outside Closing Date for any reason other
than (1) a material breach or default by Comcast of its covenants, agreements or
other obligations under this Agreement, or (2) if any of Comcast’s
representations herein, if specifically qualified by materiality, is not true in
all respects or, if qualified by materiality, is not true in all material
respects when made or when otherwise required by this Agreement to be true.

 

8.2 Effect of Termination.

 

(a) If this Agreement is terminated pursuant to Section 8.1, all obligations of
the parties under this Agreement will terminate, except for the obligations set
forth in Sections 5.8 and 10.14. Notwithstanding the preceding sentence,
termination of this Agreement

 

52



--------------------------------------------------------------------------------

pursuant to Sections 8.1(b), 8.1(c) or 8.1(d) will not limit or impair any
remedies that Comcast or Insight may have with respect to a breach or default by
the other of its covenants, agreements or obligations under this Agreement prior
to Closing.

 

(b) In the event that this Agreement is terminated by Comcast pursuant to
Section 8.1(b) and Insight, but not Comcast, is in material breach or default of
its covenants, agreements or other obligations under this Agreement, (1) all
payments to Insight under the Telephony Agreements and Fiber Leases will
immediately cease and shall not accrue, (2) Insight will cease all efforts to
market the Telephony Business, (3) the business shall no longer accept new
customers and (4) the Telephony Agreements shall be terminated, each of (3) and
(4) upon written notice from Comcast to Insight. Insight will cooperate with
Comcast to obtain permission from all applicable Government Authorities to take
such actions. Any costs and expenses in the Restoration (as defined below) shall
be the responsibility of Insight.

 

(c) In the event that this Agreement is terminated by Insight pursuant to
Section 8.1(b) and Comcast, but not Insight, is in material breach or default of
its covenants, agreements or other obligations under this Agreement, the
Telephony Agreements will continue in full force and effect in accordance with
the terms thereof (as modified hereby). Any costs and expenses in the
Restoration (as defined below) shall be the responsibility of Comcast.

 

(d) In the event that this Agreement is terminated pursuant to Section 8.1(a),
8.1(c) or 8.1(d) and neither Insight nor Comcast is in material breach or
default of its covenants, agreements or other obligations under this Agreement,
(1) except as provided below, the Telephony Agreements will continue in full
force and effect in accordance with the terms thereof (as modified hereby), (2)
Insight will cease all efforts to market the Telephony Business, and (3) the
business shall no longer accept new customers upon written notice from Comcast
to Insight. Insight will cooperate with Comcast to obtain permission from all
applicable Government Authorities to take such actions. Any costs and expenses
in the Restoration (as defined below) shall be shared by the parties. Following
such termination, the parties will attempt in good faith to agree upon an
alternative transaction pursuant to which Comcast will cease to operate the
Telephony Business.

 

(e) In the event that this Agreement is terminated, Insight and Comcast shall
cooperate with each other and use their commercially reasonable efforts in order
to effectuate and facilitate an orderly transition to permit the parties to
operate the Telephony Business as it was operated prior to the date of this
Agreement (“Restoration”), subject to Sections 8.1(b), (c) and (d). Insight and
Comcast shall use commercially reasonable efforts to minimize the costs of
Restoration.

 

SECTION 9. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

 

9.1 Survival of Representations and Warranties. The representations and
warranties of Comcast and Insight in Sections 3.3, 3.5, 4.4, 4.5(d) and (e),
4.6, 4.7, 4.9, 4.10, 4.11, 4.12,

 

53



--------------------------------------------------------------------------------

4.14(a), 4.14(c), 4.16, and 4.17 of this Agreement will survive the Closing and
will continue in full force and effect until the 12 month anniversary of the
Closing Date, and all other representations and warranties will survive until
the expiration of the statute of limitations applicable thereto. The covenants
and agreements of each party in this Agreement and in the Transaction Documents
to be performed before, on and after the Closing will survive the Closing and
will continue in full force and effect in accordance with their terms.

 

9.2 Indemnification by Comcast. From and after the Closing, Comcast will
indemnify, defend and hold harmless Insight and its Affiliates, and the members,
partners, shareholders, officers, directors, employees, agents, successors and
assigns of them and any Person claiming by or through any of them, as the case
may be, from and against any and all Losses arising out of or resulting from (a)
any breach of any representation or warranty made by Comcast in this Agreement
or any Transaction Document; (b) any breach of any covenant, agreement or
obligation of Comcast contained in this Agreement or any Transaction Document;
(c) any claim, action, suit or proceeding by any Third Party arising out of or
resulting from any act or omission of Comcast with respect to, or any event or
circumstance related to, the ownership or operation of the Acquired Assets or
the operation and conduct of the Telephony Business, which act, omission, event
or circumstance occurred or existed prior to or at the Closing Time, without
regard to whether a claim with respect to such matter is asserted before or
after the Closing Time, including any matter described on Schedule 4.12, to the
extent not assumed pursuant to Section 2.3; (d) any Excluded Liability; and (e)
any Liability after Closing arising out of any claim by Comcast, or any of their
officers, directors, members, partners, employees, agents, independent
contractors or Affiliates against Comcast Phone Kentucky and Comcast Phone
Indiana for matters attributable to the period prior to the Closing, except for
any Assumed Liability.

 

In the event that an indemnification claim arises under both clause (a) and one
or more of the clauses (b) through (e) of this Section, Insight’s rights to
pursue its claim under clauses (b) through (e) as applicable will exist
notwithstanding the expiration of the survival period applicable to such claim
under clause (a).

 

9.3 Indemnification by Insight. From and after the Closing, Insight will
indemnify, defend and hold harmless Comcast and Comcast’s Affiliates and the
members, partners, shareholders, officers, directors, employees, agents,
successors and assigns of them and any Person claiming by or through any of
them, as the case may be, from and against any and all Losses arising out of or
resulting from (a) any breach of any representation or warranty made by Insight
in this Agreement or any Transaction Document; (b) any breach of any covenant,
agreement or obligation of Insight contained in this Agreement or any
Transaction Document; or (c) the failure of Insight to perform the Assumed
Liabilities.

 

In the event that an indemnification claim arises under both clause (a) and one
or more of the clauses (b) and (c) of this Section, Comcast’s rights to pursue
its claim under clauses (b) and (c) as applicable will exist notwithstanding the
expiration of the survival period applicable to such claim under clause (a).

 

54



--------------------------------------------------------------------------------

9.4 Third Party Claims. Promptly after the receipt by a party of notice of any
claim, action, suit or proceeding by any Third Party (collectively, an
“Action”), which Action is subject to indemnification under this Agreement, such
party (the “Indemnified Party”) will give reasonable written notice to the party
from whom indemnification is claimed (the “Indemnifying Party”). The Indemnified
Party will be entitled, at the sole expense and liability of the Indemnifying
Party, to exercise full control of the defense, compromise or settlement of any
such Action unless the Indemnifying Party, within a reasonable time after the
giving of such notice by the Indemnified Party, (a) admits in writing to the
Indemnified Party the Indemnifying Party’s liability to the Indemnified Party
for such Action under the terms of this Section 9, (b) notifies the Indemnified
Party in writing of the Indemnifying Party’s intention to assume such defense,
(c) provides evidence reasonably satisfactory to the Indemnified Party of the
Indemnifying Party’s ability to pay the amount, if any, for which the
Indemnified Party may be liable as a result of such Action and (d) retains legal
counsel reasonably satisfactory to the Indemnified Party to conduct the defense
of such Action. The other party will cooperate with the party assuming the
defense, compromise or settlement of any such Action in accordance with this
Agreement in any manner that such party reasonably may request. If the
Indemnifying Party so assumes the defense of any such Action, the Indemnified
Party will have the right to employ separate counsel and to participate in (but
not control) the defense, compromise or settlement of the Action, but the fees
and expenses of such counsel will be at the expense of the Indemnified Party
unless (x) the Indemnifying Party has agreed to pay such fees and expenses, (y)
any relief other than the payment of money damages is sought against the
Indemnified Party, or (z) the Indemnified Party will have been advised by its
counsel that there may be one or more defenses available to it which are
different from or additional to those available to the Indemnifying Party, and
in any such case that portion of the fees and expenses of such separate counsel
that are reasonably related to matters covered by the indemnity provided in this
Section 9 will be paid by the Indemnifying Party. No Indemnified Party will
settle or compromise any such Action for which it is entitled to indemnification
under this Agreement without the prior written consent of the Indemnifying
Party, unless the Indemnifying Party has failed, after reasonable notice, to
undertake control of such Action in the manner provided in this Section 9.4. No
Indemnifying Party will settle or compromise any such Action (A) in which any
relief other than the payment of money damages is sought against any Indemnified
Party and then only if the settlement or compromise includes as an unconditional
term thereof a release of the Indemnified Party from all liability relating to
such matter or (B) in the case of any Action relating to the Indemnified Party’s
liability for any Tax, if the effect of such settlement would be an increase in
the liability of the Indemnified Party for the payment of any Tax for any period
beginning after the Closing Date, unless the Indemnified Party consents in
writing to such compromise or settlement. For the avoidance of doubt, and
without limiting the application of any other provision of this Section 9, with
respect to the sales and use Tax audit of Comcast Phone Kentucky referred to on
Schedule 4.13: (i) Comcast shall have the right to control the portion of such
audit relating to the period ending on May 31, 2004, and Insight shall have the
right to control the portion of such audit relating to the period beginning on
June 1, 2004, and (ii) the parties shall cooperate fully in the conduct of such
audit.

 

55



--------------------------------------------------------------------------------

9.5 Limitations on Indemnification - Comcast. Comcast will not be liable to
Insight with respect to any matter or claim for which indemnification could be
sought pursuant to Section 9.2 for any Losses of or to Insight or any other
Person entitled to indemnification from Comcast unless the amount of Losses for
which Comcast would, but for the provisions of this Section, be liable exceeds,
on a cumulative and aggregate basis, $125,000, in which case Comcast will be
liable for all such Losses from dollar zero. The limitations set forth in this
Section 9.5 do not apply to (i) payments made or to be made related to the Cash
Flow Payment pursuant to Section 2.5 or 2.8; or (ii) transaction expenses and
costs for which Comcast is responsible pursuant to this Agreement; or (iii)
Excluded Liabilities. With respect to Losses arising out of any
misrepresentation or breach of warranty under Sections 4.4, 4.5(d) and (e), 4.6,
4.7, 4.9, 4.10, 4.11, 4.12, 4.14(a) and (c), 4.16, and 4.17, Comcast’s liability
for all Losses arising solely by reason of Section 9.2(a) shall not exceed
$20,000,000 in the aggregate (the “Cap”) and Comcast’s liability for all Losses
relating to the value, condition or title of the Equipment included in the
Acquired Assets shall not exceed $5,000,000 in the aggregate.

 

9.6 Limitations on Indemnification - Insight. Insight will not be liable to
Comcast with respect to any matter or claim for which indemnification could be
sought pursuant to Section 9.3 for any Losses of or to Comcast or any other
Person entitled to indemnification from Insight unless the amount of Losses for
which Insight would, but for the provisions of this Section, be liable exceeds,
on a cumulative and aggregate basis, $125,000, in which case Insight will be
liable for all such Losses from dollar zero. The limitations set forth in this
Section 9.6 do not apply to (i) payments made or to be made related to the Cash
Flow Payment pursuant to Section 2.5 or 2.8; or (ii) transaction expenses and
costs for which Insight is responsible pursuant to this Agreement; or (iii)
Assumed Liabilities. Insight’s aggregate liability with respect to Losses shall
not exceed the Cap, except with respect to Assumed Liabilities.

 

SECTION 10. MISCELLANEOUS PROVISIONS

 

10.1 Parties Obligated and Benefitted. Subject to the limitations set forth
below, this Agreement will be binding upon the parties and their respective
assigns and successors in interest and will inure solely to the benefit of the
parties and their respective assigns and successors in interest, and no other
Person will be entitled to any of the benefits conferred by this Agreement.
Without the prior written consent of the other parties, no party may assign any
of its rights under this Agreement or delegate any of its duties under this
Agreement, provided that a party may, without the consent of any other party,
prior to Closing assign all of such party’s rights and obligations under this
Agreement to any Affiliate of such party; provided such assignee can make all of
the representations and warranties applicable to the assigning party hereunder
(other than those relating to jurisdiction of incorporation and form of legal
entity), the assigning party can provide reasonable assurances that such
assignee can otherwise perform the covenants, agreements and obligations
applicable to the assigning party hereunder and such assignment would not
materially delay or hinder the consummation of the transactions contemplated by
this Agreement. Insight may assign its rights and its obligations under this
Agreement in accordance with Section 2.10, except to the extent such assignment
would materially delay the Closing, and notwithstanding any assignment, Insight
shall remain liable on all covenants and agreements of

 

56



--------------------------------------------------------------------------------

Insight in this Agreement. In addition, any party may grant to its lenders a
security interest in the indemnification rights hereunder inuring to the benefit
of such party.

 

10.2 Notices. Any notice, request, demand, waiver or other communication
required or permitted to be given under this Agreement will be in writing and
will be deemed to have been duly given only if delivered in person or by first
class, prepaid, registered or certified mail, or sent by courier or, if receipt
is confirmed, by telecopier:

 

To Comcast at:

 

Comcast Phone

1500 Market Street

Philadelphia, PA 19102

 

Attention: General Counsel

Telecopy: 215-640-7050

 

With a copy to

 

c/o Comcast Corporation

1500 Market Street

Philadelphia, PA 19102

 

Attention: General Counsel

Telecopy: 215-981-7794

 

To Insight at:

 

c/o Insight Communications Company, Inc.

810 7th Avenue

New York, New York 10022-3613

 

Attention: Elliot Brecher, Esq.

Telecopy: (917) 286-2301

 

With a copy similarly addressed to the attention of Legal Department

 

57



--------------------------------------------------------------------------------

With a copy to:

 

Dow, Lohnes & Albertson PLLC

1200 New Hampshire Avenue, N.W.

Washington, D.C. 20036

 

Attention: J. Kevin Mills, Esq.

Telecopy: (202) 776-2222

 

Any party may change the address to which notices are required to be sent by
giving notice of such change in the manner provided in this Section. All notices
will be deemed to have been received on the date of delivery, which in the case
of deliveries by telecopier will be the date of the sender’s confirmation.

 

10.3 Right to Specific Performance. The parties acknowledge that the unique
nature of the Acquired Assets to be conveyed by Comcast pursuant to this
Agreement and the unique nature of the relationship of the parties under the
Telephony Agreements render money damages an inadequate remedy for the breach by
Comcast or Insight of its obligations under this Agreement, and the parties
agree that in the event of such breach, either Insight or Comcast will upon
proper action instituted by it, be entitled to a decree of specific performance
of this Agreement.

 

10.4 Waiver. This Agreement or any of its provisions may not be waived except in
writing. The failure of any party to enforce any right arising under this
Agreement on one or more occasions will not operate as a waiver of that or any
other right on that or any other occasion.

 

10.5 Captions. The section and other captions of this Agreement are for
convenience only and do not constitute a part of this Agreement.

 

10.6 Choice of Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES UNDER IT WILL
BE GOVERNED BY AND CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAWS RULES OF DELAWARE.

 

10.7 Rights Cumulative. All rights and remedies of each of the parties under
this Agreement will be cumulative, and the exercise of one or more rights or
remedies will not preclude the exercise of any other right or remedy available
under this Agreement or applicable law.

 

10.8 Time. Time is of the essence under this Agreement. If the last day
permitted for the giving of any notice or the performance of any act required or
permitted under this Agreement falls on a day which is not a Business Day, the
time for the giving of such notice or the performance of such act will be
extended to the next succeeding Business Day.

 

58



--------------------------------------------------------------------------------

10.9 Late Payments. If a party fails to pay any other party any amounts when due
under this Agreement, the amounts due will bear interest from the due date to
the date of payment at the annual rate publicly announced from time to time by
The Bank of New York as its prime rate (the “Prime Rate”) plus 2%, adjusted as
and when changes in the Prime Rate are made.

 

10.10 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original.

 

10.11 Entire Agreement. This Agreement (including the Transaction Documents and
the Schedules and Exhibits referred to in this Agreement, which are incorporated
in and constitute a part of this Agreement) contains the entire agreement of the
parties and supersedes all prior oral or written agreements and understandings
with respect to the subject matter. This Agreement may not be amended or
modified except by a writing signed by all the parties.

 

10.12 Severability. Any term or provision of this Agreement which is invalid or
unenforceable will be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining rights
of the Person intended to be benefitted by such provision or any other
provisions of this Agreement.

 

10.13 Interpretation. Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa.
The Section and paragraph headings of this Agreement are for convenience of
reference only and do not form a part of this Agreement and do not in any way
modify, interpret or construe the intentions of the parties. As used herein,
unless the context otherwise requires: references to “Section” are to a section
hereof; “include,” “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words or
words of like import; “hereof,” “herein,” “hereunder” and comparable terms refer
to the entirety of this Agreement and not to any particular article, section or
other subdivision hereof or attachment hereto; except where a particular date is
specified, references to an agreement or other instrument or law, statute or
regulation are referred to as amended and supplemented from time to time (and,
in the case of a statute or regulation, to any successor provision) and all
regulations, rulings and interpretations promulgated pursuant thereto.
References to any party hereto or any other agreement or document shall include
such party’s successors and permitted assigns. This Agreement has been
negotiated by the parties and their respective legal counsel, and legal or
equitable principles that might require the construction of this Agreement or
any provision of this Agreement against the party drafting this Agreement will
not apply in any construction or interpretation of this Agreement. The Recitals
and Preamble to this Agreement are specifically incorporated into this
Agreement.

 

10.14 Expenses. Except as otherwise expressly provided in this Agreement (which
expenses the parties shall pay as so provided), each party will pay all of its
expenses, including

 

59



--------------------------------------------------------------------------------

attorneys’ and accountants’ fees, in connection with the negotiation of this
Agreement, the performance of its obligations and the consummation of the
transactions contemplated by this Agreement.

 

10.15 Commercially Reasonable Efforts. For purposes of this Agreement, unless a
different standard is expressly provided with respect to any particular matter,
“commercially reasonable efforts” will not be deemed to require a party to
undertake extraordinary measures, including the payment of amounts in excess of
normal and usual filing fees and processing fees, if any; provided that, the
initiation and prosecution of customary legal proceedings to obtain (or
transfer) the Communications Licenses shall not be considered extraordinary
measures.

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

COMCAST CABLE HOLDINGS, LLC By:    

Name:

   

Title:

    COMCAST PHONE, LLC By:    

Name:

   

Title:

    AT&T BROADBAND PHONE OF INDIANA, LLC By:    

Name:

   

Title:

    AT&T BROADBAND PHONE OF KENTUCKY, LLC By:    

Name:

   

Title:

    COMCAST PHONE OF OHIO, LLC By:    

Name:

   

Title:

   

 

[signarure page to Purchase Agreement dated July 2, 2004]

 



--------------------------------------------------------------------------------

For purposes of Section 2.11 only: TCI OF INDIANA HOLDINGS, LLC By:    

Name:

   

Title:

    INSIGHT MIDWEST HOLDINGS, LLC By:    

Name:

   

Title:

    For purposes of Section 2.9(d) only: INSIGHT COMMUNICATIONS COMPANY, INC.
By:    

Name:

   

Title:

    INSIGHT COMMUNICATIONS COMPANY, L.P. By:    

Name:

   

Title:

   

 

[signarure page to Purchase Agreement dated July 2, 2004]

 



--------------------------------------------------------------------------------

INSIGHT COMMUNICATIONS OF CENTRAL OHIO, LLC By:    

Name:

   

Title:

    INSIGHT COMMUNICATIONS MIDWEST, LLC (FORMERLY KNOWN AS INSIGHT
COMMUNICATIONS OF INDIANA, LLC) By:    

Name:

   

Title:

    INSIGHT KENTUCKY PARTNERS II, L.P. By:    

Name:

   

Title:

   

 

[signarure page to Purchase Agreement dated July 2, 2004]

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINITIONS

   2

1.1

  

Affiliate

   2

1.2

  

Assumed Contracts

   2

1.3

  

Billing Agreement

   2

1.4

  

Books and Records

   2

1.5

  

Business Day

   3

1.6

  

Cable Facilities Lease Agreement

   3

1.7

  

Closing Time

   3

1.8

  

Communications Act

   3

1.9

  

Communications Licenses

   3

1.10

  

Contracts

   3

1.11

  

Environmental Law

   3

1.12

  

ERISA

   3

1.13

  

ERISA Affiliate

   3

1.14

  

Equipment

   3

1.15

  

FCC

   4

1.16

  

FCC Consent

   4

1.17

  

FCC Licenses

   4

1.18

  

Fiber Leases

   4

1.19

  

Final Order

   4

1.20

  

GAAP

   4

1.21

  

Governmental Authority

   4

1.22

  

Hazardous Substances

   5

1.23

  

HSR Act

   5

1.24

  

Insight Cable Subsidiaries

   5

1.25

  

Insight Communications

   5

1.26

  

Judgment

   5

1.27

  

Legal Requirement

   5

1.28

  

Liability

   5

1.29

  

License

   5

1.30

  

Lien

   6

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.31

  

Litigation

   6

1.32

  

Losses

   6

1.33

  

Marketing Agreement

   6

1.34

  

Ordinary Course of Business

   6

1.35

  

Organizational Documents

   6

1.36

  

Other Intangibles

   6

1.37

  

Permitted Lien

   7

1.38

  

Person

   7

1.39

  

Real Property Interests

   7

1.40

  

Required Comcast Consents

   7

1.41

  

Required Insight Consents

   7

1.42

  

Required Joint Consents

   7

1.43

  

State PUC

   7

1.44

  

State PUC Consent

   7

1.45

  

State PUC Licenses

   8

1.46

  

Taxes

   8

1.47

  

Telephony Agreements

   8

1.48

  

Third Party

   8

1.49

  

Transaction Documents

   8

1.50

  

Transition Costs

   8

1.51

  

Transition Plan

   8

1.52

  

Other Definitions

   8

SECTION 2.

  

SALE AND PURCHASE

   10

2.1

  

Assets to be Transferred

   10

2.2

  

Excluded Assets

   12

2.3

  

Liabilities to be Assumed by Insight

   13

2.4

  

Excluded Liabilities

   14

2.5

  

Cash Flow Payment

   16

2.6

  

Calculation of Cash Flow

   16

2.7

  

Calculation of Current Assets and Total Liabilities

   18

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

2.8

  

Closing Certificate and Final Certificate

   19

2.9

  

Transition; Telephony Agreements

   20

2.10

  

Insight TelCo Subsidiaries

   23

2.11

  

Consent

   23

SECTION 3.

  

INSIGHT’S REPRESENTATIONS AND WARRANTIES

   23

3.1

  

Organization and Qualification of Insight

   23

3.2

  

Authority and Validity

   24

3.3

  

No Conflict; Required Insight Consents

   24

3.4

  

Finders and Brokers

   24

3.5

  

Litigation

   24

SECTION 4.

  

COMCAST’S REPRESENTATIONS AND WARRANTIES

   25

4.1

  

Organization and Qualification of Comcast Parties

   25

4.2

  

The LLC Interests

   25

4.3

  

Authority and Validity

   27

4.4

  

No Conflict; Required Comcast Consents

   27

4.5

  

Assets

   28

4.6

  

Licenses, Tariffs and Assumed Contracts

   29

4.7

  

Real Property

   30

4.8

  

Environmental

   30

4.9

  

Compliance with Legal Requirements

   30

4.10

  

Patents, Trademarks and Copyrights

   31

4.11

  

Financial Statements; Undisclosed Liabilities; Absence of Certain Changes or
Events

   31

4.12

  

Litigation

   32

4.13

  

Tax Matters

   32

4.14

  

Employment Matters

   32

4.15

  

Finders and Brokers

   34

4.16

  

Transactions With Affiliates

   34

4.17

  

Transactions With AT&T

   35

SECTION 5.

  

ADDITIONAL COVENANTS

   35

5.1

  

Access to Premises and Records

   35

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

5.2

  

Continuity and Maintenance of Operations; Certain Deliveries and Notices

   35

5.3

  

Employees

   39

5.4

  

Required Comcast Consents; FCC Applications/State PUC Applications

   41

5.5

  

HSR Notification

   43

5.6

  

Transfer Taxes

   43

5.7

  

Cause of Breach or Failure of Conditions

   43

5.8

  

Confidentiality and Publicity

   44

5.9

  

Bulk Transfers

   45

5.10

  

Lien Searches

   45

5.11

  

Further Assurances; Access to Books and Records

   45

5.12

  

Consents

   45

5.13

  

Satisfaction of Conditions

   45

5.14

  

Offers

   45

5.15

  

Resignations

   46

5.16

  

LLC Assets

   46

5.17

  

Comcast Release

   46

SECTION 6.

  

CONDITIONS PRECEDENT

   47

6.1

  

Conditions to Insight’s Obligations

   47

6.2

  

Conditions to Comcast’s Obligations

   48

SECTION 7.

  

THE CLOSING

   49

7.1

  

The Closing; Time and Place

   49

7.2

  

Comcast’s Delivery Obligations

   49

7.3

  

Insight’s Delivery Obligations

   51

SECTION 8.

  

TERMINATION AND DEFAULT

   52

8.1

  

Termination Events

   52

8.2

  

Effect of Termination

   52

SECTION 9.

  

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

   53

9.1

  

Survival of Representations and Warranties

   53

9.2

  

Indemnification by Comcast

   54

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

9.3

  

Indemnification by Insight

   54

9.4

  

Third Party Claims

   55

9.5

  

Limitations on Indemnification - Comcast

   56

9.6

  

Limitations on Indemnification - Insight

   56

SECTION 10.

  

MISCELLANEOUS PROVISIONS

   56

10.1

  

Parties Obligated and Benefitted

   56

10.2

  

Notices

   57

10.3

  

Right to Specific Performance

   58

10.4

  

Waiver

   58

10.5

  

Captions

   58

10.6

  

Choice of Law

   58

10.7

  

Rights Cumulative

   58

10.8

  

Time

   58

10.9

  

Late Payments

   59

10.10

  

Counterparts

   59

10.11

  

Entire Agreement

   59

10.12

  

Severability

   59

10.13

  

Interpretation

   59

10.14

  

Expenses

   59

10.15

  

Commercially Reasonable Efforts

   60

 



--------------------------------------------------------------------------------

LIST OF SCHEDULES AND EXHIBITS

 

Schedules

 

Schedule 1.2

  

Assumed Contracts

Schedule 1.14

  

Equipment

Schedule 1.17

  

Comcast FCC Licenses

Schedule 1.36

  

Other Intangibles

Schedule 1.39

  

Real Property Interests

Schedule 1.42

  

Required Joint Consents

Schedule 1.45

  

State PUC Licenses

Schedule 2.1(b)

  

Licenses

Schedule 2.2

  

Excluded Assets

    

(a)    Excluded Contracts

    

(m)   Excluded Real Property Interests

    

(n)    Other Excluded Assets

Schedule 2.6(b)(i)

  

MIS & Property Taxes

Schedule 3.3

  

Insight Consents

Schedule 4.4

  

Comcast Consents

Schedule 4.5(a)

  

Ohio Liens

Schedule 4.5(b)

  

Kentucky Liens

Schedule 4.5(c)

  

Indiana Liens

Schedule 4.6(a)

  

Compliance with Communications Licenses

Schedule 4.6(b)

  

Tariff Matters

Schedule 4.8

  

Environmental Matters

Schedule 4.9

  

Compliance with Legal Requirements

Schedule 4.11

  

Financial Statements

 



--------------------------------------------------------------------------------

Schedule 4.12

  

Litigation

Schedule 4.13

  

Tax Matters

Schedule 4.14(a)

  

Telephony Business Employees; Investigations

Schedule 4.14(b)

  

Plans

Schedule 4.14(c)

  

Employee Matters

Schedule 4.16

  

Affiliate Transactions

Schedule 5.2(a)

  

Exceptions to Covenants

Schedule 5.4

  

Regulatory Matrix

Schedule 5.4(c)

  

Replacement Licenses

Exhibit A

  

Transition Plan

Exhibit B

  

Comcast Opinion

Exhibit C

  

Insight Opinion

 

2